Exhibit 10.3

 

EXECUTION COPY

 

 

SECURITY AGREEMENT

 

by

 

IMPAC MORTGAGE HOLDINGS, INC.,

 

IMPAC MORTGAGE CORP.,

 

IMPAC WAREHOUSE LENDING, INC., and

 

INTEGRATED REAL ESTATE SERVICE CORP.,

 

as Pledgors,

 

and

 

MACQUARIE ALPINE INC.
as Secured Party

 

Dated as of June 19, 2015

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page(s)

 

 

ARTICLE I

DEFINITIONS AND INTERPRETATION

1

 

 

SECTION 1.1

Definitions

1

SECTION 1.2

Interpretation

6

SECTION 1.3

Resolution of Drafting Ambiguities

7

SECTION 1.4

Perfection Certificate

7

 

 

ARTICLE II

GRANT OF SECURITY AND SECURED OBLIGATIONS

7

 

 

SECTION 2.1

Grant of Security Interest

7

SECTION 2.2

Filings

11

 

 

ARTICLE III

PERFECTION

12

 

 

SECTION 3.1

Financing Statements and Other Filings; Maintenance of Perfected Security
Interest

12

SECTION 3.2

Other Actions

12

SECTION 3.3

Joinder of Additional Pledgors

13

SECTION 3.4

Supplements; Further Assurances

13

 

 

ARTICLE IV

REPRESENTATIONS, WARRANTIES AND COVENANTS

14

 

 

SECTION 4.1

Title

14

SECTION 4.2

Validity of Security Interest

14

SECTION 4.3

Pledgor Defense of Claims; Transferability of Collateral

15

SECTION 4.4

Other Financing Statements

15

SECTION 4.5

Chief Executive Office; Change of Name; Jurisdiction of Organization, etc.

16

SECTION 4.6

Location of Inventory and Equipment

16

SECTION 4.7

Corporate Names; Prior Transactions

16

SECTION 4.8

[Reserved]

17

SECTION 4.9

Consents, etc.

17

SECTION 4.10

Collateral

17

SECTION 4.11

Payment of Taxes; Compliance with Legal Requirements; Contesting Liens; Charges

18

SECTION 4.12

Books and Records; Other Information

18

 

 

ARTICLE V

[RESERVED]

19

ARTICLE VI

TRANSFERS

23

 

 

SECTION 6.1

Transfers of Collateral

23

 

i

--------------------------------------------------------------------------------


 

ARTICLE VII

REMEDIES

23

 

 

SECTION 7.1

Remedies

23

SECTION 7.2

Notice of Sale

25

SECTION 7.3

No Waiver; Cumulative Remedies

25

 

 

ARTICLE VIII

PROCEEDS OF COLLATERAL DISPOSITIONS; APPLICATION OF PROCEEDS

27

 

 

SECTION 8.1

Proceeds of Collateral Dispositions

27

SECTION 8.2

Application of Proceeds

27

 

 

ARTICLE IX

MISCELLANEOUS

27

 

 

SECTION 9.1

Concerning Secured Party

27

SECTION 9.2

Secured Party May Perform; Secured Party Appointed Attorney-in-Fact

28

SECTION 9.3

Continuing Security Interest; Assignment

29

SECTION 9.4

Termination; Release

29

SECTION 9.5

Costs and Expenses

30

SECTION 9.6

Modification in Writing

30

SECTION 9.7

Notices

30

SECTION 9.8

Governing Law, Consent to Jurisdiction and Service of Process; Waiver of Jury
Trial

30

SECTION 9.9

Severability of Provisions

32

SECTION 9.10

Execution in Counterparts

32

SECTION 9.11

Business Days

32

SECTION 9.12

No Credit for Payment of Taxes or Imposition

32

SECTION 9.13

No Claims Against Secured Party

32

SECTION 9.14

No Release

32

SECTION 9.15

Postponement of Subrogation

33

 

ii

--------------------------------------------------------------------------------


 

EXHIBITS

 

 

Exhibit 1

Reserved

 

Exhibit 2

Reserved

 

Exhibit 3

Form of Joinder Agreement

 

Exhibit 4

Reserved

 

Exhibit 5

Reserved

 

Exhibit 6

Form of Trademark Security Agreement

 

Exhibit 7

Form of Perfection Certificate

 

Exhibit 8

Form of Perfection Certificate Supplement

 

 

iii

--------------------------------------------------------------------------------


 

SECURITY AGREEMENT

 

SECURITY AGREEMENT dated as of June 19, 2015, (as amended, amended and restated,
supplemented or otherwise modified from time to time, this “Agreement”) by and
among Impac Mortgage Holdings, Inc., a Maryland corporation (“Holdings”), Impac
Mortgage Corp., a California corporation (“IMC”), Impac Warehouse Lending, Inc.,
a California corporation (“IWLI”), and Integrated Real Estate Service Corp., a
Maryland corporation (“IRES”, and together with Holdings, IMC and IWLI,
collectively and individually, “Pledgors” or “Pledgor”), and Macquarie Alpine
Inc., a Delaware corporation (the “Secured Party”).  Capitalized terms used but
not otherwise defined herein shall have the meanings given to them in the Loan
Agreement (as hereinafter defined).

 

R E C I T A L S:

 

A.            The Pledgors and the Secured Party have entered into that certain
Loan Agreement dated as of the date hereof (as amended, amended and restated,
supplemented or otherwise modified from time to time, the “Loan Agreement”).

 

B.            Each Pledgor will obtain benefits from the Loan Agreement and the
other Loan Documents and, accordingly, desires to execute this Agreement to
induce the Secured Party to provide the Term Loan to the Pledgors pursuant to
the Loan Agreement and the other Loan Documents.

 

C.            Each Pledgor is, or as to Collateral acquired by such Pledgor
after the date hereof, will be, the legal and/or beneficial owner of the
Collateral pledged by it hereunder.

 

D.            This Agreement is given by each Pledgor in favor of the Secured
Party to secure the payment and performance of all of the Secured Obligations.

 

A G R E E M E N T:

 

NOW THEREFORE, in consideration of the foregoing premises and other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, each Pledgor and the Secured Party hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS AND INTERPRETATION

 

SECTION 1.1               Definitions.

 

(a)           Unless otherwise defined herein or in the Loan Agreement,
capitalized terms used herein that are defined in the UCC have the meanings
assigned to them in the UCC.

 

--------------------------------------------------------------------------------


 

(b)           Terms used but not otherwise defined herein that are defined in
the Loan Agreement have the meanings given to them in the Loan Agreement.  In
addition, the following terms shall have the following meanings:

 

“Agreement” has the meaning assigned to such term in the preamble hereof.

 

“Charges” means any and all property and other taxes, assessments and special
assessments, levies, fees and all other governmental charges imposed upon or
assessed against, and all claims (including any landlords’, carriers’,
mechanics’, workmen’s, repairmen’s, laborers’, materialmen’s, suppliers’ and
warehousemen’s Liens and other charges arising by operation of law) against, all
or any portion of the Collateral.

 

“Collateral” has the meaning assigned to such term in Section 2.1.

 

“Contracts” means, collectively, with respect to each Pledgor, all contracts and
agreements (in each case, whether written or oral, or third party or
intercompany), to which such Pledgor is a party, and all assignments,
amendments, restatements, supplements, extensions, renewals, replacements or
modifications thereof.

 

“Control” means (a) in the case of each Deposit Account, “control,” as such term
is defined in Section 9-104 of the UCC, and (b) in the case of any security
entitlement, “control,” as such term is defined in Section 8-106 of the UCC and
(c) in the case of any commodity contract, “control,” as such term is defined in
Section 9-106 of the UCC.

 

“Deposit Account Control Agreement” means an agreement as defined in the Loan
Agreement.

 

“Deposit Accounts” has the meaning set forth in the Loan Agreement

 

“Excluded Property” means the following property of any Pledgor, whether now
owned or hereafter acquired or arising:

 

(1)           any permit or lease or license or any contractual obligation
entered into by any Pledgor (A) that prohibits or requires the consent of any
Person other than Holdings or any of its Affiliates as a condition to the
creation by any Pledgor of a Lien on any right, title or interest in such
permit, lease, license or contractual agreement or any equity interests related
thereto or (B) to the extent that any Legal Requirement applicable thereto
prohibits the creation of a Lien thereon, but only, with respect to the
prohibition in (A) and (B), to the extent, and for as long as, such prohibition
is not terminated or rendered unenforceable or otherwise deemed ineffective by
the UCC or any other Legal Requirement; and trademark applications to the extent
the grant of a security interest therein would invalidate such applications;

 

(2)           fixed or capital assets owned by any Pledgor that are subject to a
purchase money Lien or a capital lease if the contractual obligation pursuant to
which such Lien is granted (or in the document providing for such capital lease)
prohibits or requires the consent of any Person other than Holdings or any of
its Affiliates as a condition to the creation of any other Lien on such
equipment;

 

2

--------------------------------------------------------------------------------


 

(3)           any interest in any equity interests of any joint venture,
partnership or other entity that is existing (A) on the date hereof or (B) from
and after the date hereof if such joint venture, partnership or other entity is
not a wholly-owned Subsidiary of a Pledgor, in each case if and for so long as
the grant of a Lien with respect thereto shall constitute a default under or
termination pursuant to the terms of the joint venture agreement, partnership
agreement or other organizational documents of, or contract or other agreement
of (or covering or purporting to cover the assets of) such joint venture,
partnership or entity or its direct or indirect parent, or result in the loss of
economic benefit or the abandonment or invalidation of the applicable Pledgor’s
interest in such equity interests; provided that the limitation set forth in
this clause (3) shall not affect, limit, restrict or impair the grant by any
Pledgor of a Lien in any such equity interest, to the extent that an otherwise
applicable prohibition or restriction on such grant is rendered ineffective by
any applicable law, including the UCC; and

 

(4)           assets subject to Liens permitted under clause (ii) of the
definition of “Permitted Liens” in Section 1.1 of the Loan Agreement;

 

provided that notwithstanding anything to the contrary contained in clauses
(1) through (4) above to the contrary, Excluded Property shall not include any
Proceeds of Property described in clauses (1) through (4) above (unless such
proceeds are also described in such clauses or are subject to restrictions as
further described in the Loan Agreement); provided, further, that at such time
as any of the foregoing Property no longer constitutes Excluded Property, such
Property shall immediately constitute Collateral and a Lien on and security
interest in and to all of the right, title and interest of the applicable
grantor in, to and under such Property shall immediately attach thereto.

 

“General Intangibles” means, collectively, with respect to each Pledgor, all
“general intangibles,” as such term is defined in the UCC, now owned or
hereafter acquired by such Pledgor and, in any event, shall include (a) all of
such Pledgor’s rights, title and interest in, to and under all insurance
policies and coverages and Contracts, (b) all of such Pledgor’s interest in
know-how and warranties relating to any of the Collateral, (c) any and all other
rights, claims, choses-in-action and causes of action of such Pledgor against
any other Person and the benefits of any and all collateral or other security
given by any other Person in connection therewith, (d) all guarantees,
endorsements and indemnifications on, or of, any of the Collateral, (e) all of
Pledgor’s interest in lists, books, records, correspondence, ledgers, printouts,
files (whether in printed form or stored electronically), tapes and other papers
or materials containing information relating to any of the Collateral, including
all customer or tenant lists, identification of suppliers, data, plans,
blueprints, specifications, designs, drawings, appraisals, recorded knowledge,
surveys, studies, engineering reports, test reports, manuals, standards,
processing standards, performance standards, catalogs, research data, computer
and automatic machinery software and programs and the like, field repair data,
accounting information pertaining to such Pledgor’s operations or any of the
Collateral and all media in which or on which any of the information or
knowledge or data or records may be recorded or stored and all computer programs
used for the compilation or printout of such information,

 

3

--------------------------------------------------------------------------------


 

knowledge, records or data, (f) all licenses, consents, permits, variances,
certifications, authorizations and approvals, however characterized, of any
Governmental Body (or any Person acting on behalf of a Governmental Body) now or
hereafter acquired or held by such Pledgor pertaining to operations now or
hereafter conducted by such Pledgor or any of the Collateral, including building
permits, certificates of occupancy, environmental certificates, industrial
permits or licenses and certificates of operation, and (g) all rights to
reserves, payment intangibles, deferred payments, deposits, refunds,
indemnification of claims to the extent the foregoing relate to any Collateral
and claims for tax or other refunds against any Governmental Body relating to
any Collateral.

 

“Goodwill” means, collectively, with respect to each Pledgor, the goodwill
connected with such Pledgor’s business including (a) all goodwill connected with
the use of and symbolized by any Trademarks in which such Pledgor has any
interest, (b) all of Pledgor’s interest in know-how, trade secrets, customer and
supplier lists, proprietary information, inventions, methods, plans, policies,
procedures, formulae, descriptions, compositions, technical data, drawings,
specifications, name plates, catalogs, confidential information and the right to
limit the use or disclosure thereof by any Person, pricing and cost information,
business and marketing plans and proposals, consulting agreements, engineering
contracts and such other assets which relate to such goodwill and (c) all
product lines of such Pledgor’s business.

 

“Loan Agreement” has the meaning assigned to such term in the recitals hereof.

 

“Instruments” means, collectively, with respect to each Pledgor, all
“instruments,” as such term is defined in Article 9, rather than Article 3, of
the UCC, and shall include all promissory notes, drafts, bills of exchange or
acceptances.

 

“Intellectual Property Collateral” means, collectively, all (i) Trademarks, now
owned or hereafter created or acquired by or assigned to such Pledgor,
including, without limitation, Trademarks (including Internet domain names) that
are Registered and listed on Schedule 5(a) to the Perfection
Certificate,(ii) License Agreements to which any Pledgor is now or hereafter
becomes a party or beneficiary, including, without limitation, the License
Agreements listed on Schedule 5(a) to the Perfection Certificate,(iii) Goodwill
and (iv) all embodiments or fixations thereof and related documentation,
registrations and franchises, and all additions, improvements and accessions to,
and books and records describing or used in connection with, any of the
foregoing. “Investment Property” means, with respect to each Pledgor, all
“investment property,” as such term is defined in the UCC, and shall include all
securities, whether certificated or uncertificated, securities entitlements,
securities accounts, commodity contracts and commodity accounts, excluding,
however, the “Pledged Collateral” as defined in the Pledge Agreements.

 

“Joinder Agreement” means an agreement substantially in the form of Exhibit 3
hereto.

 

“Legal Requirements” means, as to any Person, the Organizational Documents of
such Person, and any governmental treaty, law, statute, ordinance, code, rule,
regulation, guidelines, license, permit requirement, Order or determination of
an arbitrator or a court or other Governmental Body, and the interpretation or
administration thereof, in each case applicable to or binding upon such Person
or any of its Property or to which such Person or any of its Property is
subject.

 

4

--------------------------------------------------------------------------------


 

“License Agreements” means, collectively, all agreements, permits, consents,
orders, franchises and covenants not to sue relating to the license,
development, use or disclosure of any Trademark, together with any and all
(a) renewals, extensions, supplements and continuations thereof, (b) income,
fees, royalties, damages, claims and payments now and hereafter due and/or
payable thereunder and with respect thereto including damages and payments for
past, present or future infringements or violations thereof, (c) rights to sue
for past, present or future infringements or violations thereof and (d) other
rights to use, exploit or practice any or all of the Trademarks.  “Order” means
any judgment, decree, verdict, order, consent order, consent decree, writ,
declaration or injunction.

 

“Organizational Documents” means, with respect to any Person, (a) in the case of
any corporation, the certificate of incorporation and by-laws (or similar
documents) of such Person, (b) in the case of any limited liability company, the
certificate of formation and operating agreement (or similar documents) of such
Person, (c) in the case of any limited partnership, the certificate of formation
and limited partnership agreement (or similar documents) of such Person (and,
where applicable, the equityholders or shareholders registry of such Person),
(d) in the case of any general partnership, the partnership agreement (or
similar document) of such Person, (e) in any other case, the functional
equivalent of the foregoing, and (f) any shareholder, voting trust or similar
agreement between or among any holders of equity interests of such Person.

 

“Perfection Certificate” means the perfection certificate dated as of the date
hereof, executed and delivered by each Pledgor party thereto in favor of the
Secured Party, and any supplement thereto executed and delivered by the
applicable Pledgor in favor of the Secured Party contemporaneously with the
execution and delivery of each Joinder Agreement executed in accordance with
Section 3.3.

 

“Pledgor” has the meaning assigned to such term in the preamble hereof.

 

“Property” means any right, title or interest in or to property or assets of any
kind whatsoever, whether real, personal or mixed and whether tangible or
intangible and including equity interests of any other Person owned by the
Person in question and whether now in existence or owned or hereafter entered
into or acquired, including all Real Property, cash, securities, accounts,
revenues and contract rights.

 

“Real Property” means all right, title and interest (including any leasehold,
fee, mineral or other estate) in and to any and all parcels of or interests in
real property owned, leased or operated by any Person, whether by lease, license
or other means, together with, in each case, all easements, hereditaments and
appurtenances relating thereto, all improvements and appurtenant fixtures and
equipment, all general intangibles and contract rights and other Property and
rights incidental to the ownership, lease or operation thereof.

 

“Registered” means issued by, registered with, renewed by or the subject of a
pending application before any Governmental Body or internet domain name
registrar.

 

5

--------------------------------------------------------------------------------


 

“Secured Obligations” means, collectively, the “Obligations” as defined in the
Loan Agreement and each other obligation of the Pledgors hereunder and under any
other Loan Document.

 

“Secured Party” has the meaning assigned to such term in the preamble hereof.

 

“Securities Account Control Agreement” means an agreement in form and substance
satisfactory to Secured Party among the applicable Pledgor, the applicable
securities intermediary and the Secured Party sufficient to give the Secured
Party Control over any subject securities entitlement.

 

“Termination Date” means the date on which all Secured Obligations have been
paid in full in cash.

 

“Trademark Security Agreement” means an agreement substantially in the form of
Exhibit 8 hereto.

 

“Trademarks” means, collectively, all trademarks, service marks, slogans, logos,
certification marks, trade dress, uniform resource locations (URL’s), domain
names, corporate names and trade names, whether registered or unregistered, and
all registrations and applications for the foregoing (whether statutory or
common law and whether established or registered in the United States or any
other country or any political subdivision thereof), together with any and all
(a) rights and privileges arising under applicable Legal Requirements with
respect to the use of any trademarks, (b) Goodwill associated therewith or
symbolized thereby, (c) reissues, continuations, extensions and renewals
thereof, (d) income, fees, royalties, damages and payments now and hereafter due
and/or payable thereunder and with respect thereto, including damages, claims
and payments for past, present or future infringements thereof, (e) rights
corresponding thereto throughout the world and (f) rights to sue for past,
present or future infringements thereof.

 

“Transferable Record” has the meaning assigned to that term in Section 201 of
the Federal Electronic Signatures in Global and National Commerce Act or in
Section 16 of the Uniform Electronic Transactions Act as in effect in any
relevant jurisdiction.

 

“UCC” means the Uniform Commercial Code as in effect on the date hereof in the
State of New York; provided, however, that if by reason of mandatory provisions
of applicable Legal Requirements, any or all of the attachment, perfection or
priority of the Secured Party’s security interest in any item or portion of the
Collateral is governed by the Uniform Commercial Code as in effect in a
jurisdiction other than the State of New York, the term “UCC” means the Uniform
Commercial Code as in effect in such other jurisdiction for purposes of the
provisions hereof relating to such attachment, perfection or priority and for
purposes of definitions relating to such provisions.

 

SECTION 1.2               Interpretation.  The rules of interpretation specified
in the Loan Agreement shall be applicable to this Agreement.  The definitions of
terms herein shall apply equally to the singular and plural forms of the terms
defined.  Whenever the context may require, any pronoun includes the
corresponding masculine, feminine and neuter forms.  The words “include,”
“includes” and “including”

 

6

--------------------------------------------------------------------------------


 

shall be deemed to be followed by the phrase “without limitation”.  The words
“asset” and “Property” shall be construed to have the same meaning and effect. 
The word “will” shall be construed to have the same meaning and effect as the
word “shall.”  Unless the context requires otherwise (a) any definition of or
reference to any Loan Document, agreement, instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth in any
Loan Document), (b) any reference herein to any Person shall be construed to
include such Person’s successors and assigns, (c) the words “hereto,” “herein,”
“hereof” and “hereunder,” and words of similar import, shall be construed to
refer to this Agreement in its entirety and not to any particular provision
hereof, and (d) all references herein to Articles, Sections, Exhibits and
Schedules shall be construed to refer to Articles and Sections of, and Exhibits
and Schedules to, this Agreement, unless otherwise indicated and (e) any
reference to any law or regulation shall (i) include all statutory and
regulatory provisions consolidating, amending, replacing or interpreting or
supplementing such law or regulation, and (ii) unless otherwise specified, refer
to such law or regulation as amended, modified or supplemented from time to
time.

 

SECTION 1.3               Resolution of Drafting Ambiguities.  Each Pledgor
acknowledges and agrees that it was represented by counsel in connection with
the execution and delivery hereof, that it and its counsel reviewed and
participated in the preparation and negotiation hereof and that any rule of
construction to the effect that ambiguities are to be resolved against the
drafting party (i.e., the Secured Party) shall not be employed in the
interpretation hereof.

 

SECTION 1.4               Perfection Certificate.  Each of the Persons from time
to time party hereto agrees that the Perfection Certificate and all descriptions
of Collateral, schedules, amendments and supplements thereto are and shall at
all times remain a part of this Agreement.

 

ARTICLE II

 

GRANT OF SECURITY AND SECURED OBLIGATIONS

 

SECTION 2.1               Grant of Security Interest.

 

(a)           As collateral security for the prompt and complete payment and
performance in full of all the Secured Obligations, each Pledgor hereby pledges,
hypothecates and grants to the Secured Party a Lien on and security interest in
and to all of the right, title and interest of such Pledgor in, to and under the
following property, wherever located, whether now existing or hereafter arising
or acquired from time to time (collectively, the “Collateral”; provided however,
that Collateral shall not include any of the “Pledged Collateral” as defined in
the Pledge Agreements):

 

(i)            all Accounts;

 

(ii)           all cash and Cash Equivalents;

 

7

--------------------------------------------------------------------------------


 

(iii)          all Chattel Paper;

 

(iv)          all Commercial Tort Claims, including those of any Pledgor
described under Section 8 of the Perfection Certificate;

 

(v)           all Deposit Accounts;

 

(vi)          all Documents;

 

(vii)         all Equipment and Fixtures;

 

(viii)        all General Intangibles;

 

(ix)          all Goods;

 

(x)           all Instruments;

 

(xi)          all Intellectual Property Collateral;

 

(xi)          all Investment Property;

 

(xii)         all letters of credit and Letter-of-Credit Rights (whether or not
the letter of credit is evidenced by a writing);

 

(xiii)        all securities accounts, together with all financial assets
credited therein from time to time, and all financial assets, monies,
securities, cash and other property held therein or credited thereto;

 

(xiv)        all insurance claims;

 

(xv)         all books and records pertaining to the Collateral;

 

(xvi)        to the extent not covered above, all choses in action and other
personal property, whether tangible or intangible; and

 

(xvii)       all Proceeds and products of each of the foregoing and all
accessions to, substitutions and replacements for, and rents, profits and
products of, each of the foregoing, and any and all Proceeds of any insurance,
indemnity, warranty or guaranty payable to such Pledgor from time to time with
respect to any of the foregoing.

 

(b)           Notwithstanding anything to the contrary contained in
clauses (a)(i) through (a)(xvii) above or in any other provision of any Loan
Document, (x) the security interest created by this Agreement shall not extend
to, and the term “Collateral” shall not include, any Excluded Property (but
shall include the Proceeds and products of Excluded Property and each other item
set forth in clause (a)(xvii) above with respect to Excluded Property, in each
case, to the extent that such Proceeds, products and other items do not
themselves constitute Excluded Property) and (y) the Pledgors shall from time to
time at the request of the Secured Party give written notice to the Secured
Party identifying in reasonable detail any Excluded Property and shall provide
to the Secured Party such other information regarding the Excluded Property as
the Secured Party may reasonably request.

 

8

--------------------------------------------------------------------------------


 

(c)           Limited Pledge of Fannie Mae Servicing.  Notwithstanding anything
to the contrary in the Loan Agreement or any of the other Loan Document, the
Lien on any Pledgors’ right, title and interest in MSRs under servicing
agreements (or otherwise existing) with Fannie Mae with respect to Loans
serviced for Fannie Mae (x) shall occur automatically, without any other action,
only upon the execution and delivery of an Agency Acknowledgment among the
applicable Pledgor, Fannie Mae and Secured Party and (y) shall only secure such
Pledgors’ debt to the Secured Party incurred under a facility used in whole or
in part for the purposes of, or to refinance a facility used in whole or in part
for the purposes of, (a) funding the acquisition of additional mortgage loan
servicing rights, (b) purchasing a mortgage banking company (including a
management buyout of an existing mortgage banking company) or (c) securing a
warehouse line; provided, that the foregoing provisions of this paragraph shall
be deemed automatically supplemented or amended if and to the extent Fannie Mae
supplements or amends the corresponding requirement, whether in its rules,
regulations, guides, servicing agreements, acknowledgment agreements or
published announcements or otherwise waives or grants exceptions from such
requirement, and in each instance, with the same substantive force and effect;
and provided further that the security interest created hereby is subject to the
following provision to be included in each financing statement filed in respect
hereof (or such other language proscribed by the applicable Agency
Acknowledgment):

 

“The security interest created by this financing statement is subject and
subordinate to all rights, powers and prerogatives of Fannie Mae under, and in
connection with, (i) the terms and conditions of the Acknowledgment Agreement,
with respect to the security interest, dated as of [  ], among [the Pledgor],
[Secured Party] and Fannie Mae, (ii) the Mortgage Selling and Servicing Contract
and all applicable Pool Purchase Contracts between Fannie Mae and the [Pledgor]
and the Selling Guide, Servicing Guide, and other Guides, as each of such Guides
is amended from time to time (collectively, the “Fannie Mae Contract”) which
rights, powers, and prerogatives includes, without limitation, the right of
Fannie Mae to terminate the Fannie Mae Contract with or without cause and the
right to sell, or have transferred, the Servicing Rights as therein provided”

 

(d)           Limited Pledge of Ginnie Mae Servicing.  To the extent that the
Lien on any Pledgors’ right, title and interest in MSRs under servicing
agreements (or otherwise existing) with Ginnie Mae with respect to Loans
serviced for Fannie Mae shall at any time be included within the security
interest created hereby, the Secured Party acknowledges and agrees that (x) the
pledge of such rights shall occur automatically, without any other action, only
upon the execution and delivery of an Agency Acknowledgment among the applicable
Pledgor, Ginnie Mae and Secured Party and (y) (i) such Pledgor is entitled to
servicing income with respect to a given mortgage pool only so long as such
Pledgor is an issuer in good standing pursuant to Ginnie Mae rules, regulations,
guides and similar announcements; (ii) upon such Pledgor’s loss of such
good-standing issuer status, the Secured Party’s rights to any servicing income
related to a given mortgage pool also terminate; and (iii) the pledge of the
such Pledgor’s rights to servicing income conveys no rights (such as a right to
become a substitute servicer or issuer) that are not otherwise specifically
provided for in the rules, regulations, guides or similar announcements by
Ginnie Mae, provided that this sentence shall automatically be deemed amended or
modified if and to the extent

 

9

--------------------------------------------------------------------------------


 

Ginnie Mae amended the corresponding requirement, whether in its rules,
regulations, guides, Servicing Agreements or published announcements; and
provided further that the security interest created hereby is subject to the
following provision to be included in each financing statement filed in respect
hereof (or such other language proscribed by the applicable Agency
Acknowledgment):

 

“Notwithstanding anything to the contrary contained herein:

 

(1)           The property subject to the security interest reflected in this
instrument includes all of the right, title and interest of the Debtor in
certain mortgages and/or participation interests related to such mortgages
(“Pooled Mortgages”) and pooled under the mortgage-backed securities program of
the Government National Mortgage Association (“Ginnie Mae”), pursuant to section
306(g) of the National Housing Act, 12 U.S.C. § 1721(g);

 

(2)           To the extent that the security interest reflected in this
instrument relates in any way to the Pooled Mortgages, such security interest is
subject and subordinate to all rights, powers and prerogatives of Ginnie Mae,
whether now existing or hereafter arising, under and in connection with: (i) 12
U.S.C. § 1721(g) and any implementing regulations; (ii) the terms and conditions
of any Acknowledgment Agreement, with respect to the Security Interest, by and
between Ginnie Mae, [Pledgor] (the “Debtor”) and the Secured Party;
(iii) applicable Guaranty Agreements and contractual agreements between Ginnie
Mae and the Debtor; and (iv) the Ginnie Mae Mortgage-Backed Securities Guide,
Handbook 5500.3 Rev. 1, and other applicable guides; and

 

(3)           Such rights, powers and prerogatives of Ginnie Mae include, but
are not limited to, Ginnie Mae’s right, by issuing a letter of extinguishment to
Debtor, to effect and complete the extinguishment of all redemption, equitable,
legal or other right, title or interest of the Debtor in the Pooled Mortgages,
in which event the security interest as it relates in any way to the Pooled
Mortgages shall instantly and automatically be extinguished as well.”

 

(e)           Limited Pledge of Freddie Mac Servicing.  Notwithstanding anything
to the contrary contained herein or in any Loan Document, the Lien on the each
Pledgor’s right, title and interest in MSRs under servicing agreements (or
otherwise existing) with Freddie Mac with respect to Loans serviced for Freddie
Mac (x) shall occur automatically, without any other action, only upon the
execution and delivery of an Agency Acknowledgment among the applicable Pledgor,
Freddie Mac and Secured Party and (y) shall only secure such Pledgor’s
indebtedness and obligations to the Secured Party incurred for (i) the purposes
of securing (a) a warehouse line of credit, (b) a loan whose proceeds have been
or will be used to acquire rights in such Freddie Mac servicing agreements in
accordance with the provisions of the Freddie Mac Sellers’ and Servicers’ Guide,
(c) a loan whose proceeds have been or will be used to acquire assets of, or
stock or membership interests issued by, such Pledgor, (d) a loan whose proceeds
have been or will be used to purchase from another mortgage banking company the
contract right to service Mortgage Loans, or to purchase assets of, or stock or
membership interests issued by, such company, (e) a loan whose proceeds have
been or will be used as working capital, or (ii) any other

 

10

--------------------------------------------------------------------------------


 

purpose which Freddie Mac, in its sole and absolute discretion, considers to be
consistent with the purposes of its acknowledgment agreement to be executed
among such Pledgor, the Secured Party and Freddie Mac, and accordingly permits;
provided, that the foregoing provisions of this paragraph shall be deemed
automatically supplemented or amended if and to the extent Freddie Mac
supplements or amends the corresponding requirement, whether in its rules,
regulations, guides, servicing agreements, acknowledgment agreements or
published announcements or otherwise waives or grants exceptions from such
requirement, and in each instance, with the same substantive force and effect;
and provided further that the security interest created hereby is subject to the
following provision to be included in each financing statement filed in respect
hereof (or such other language proscribed by the applicable Agency
Acknowledgment):

 

“The security interest publicized or perfected by this financing statement is
subject and subordinate in each and every respect (a) to all rights, powers and
prerogatives of one or more of the following:  the Federal Home Loan Mortgage
Corporation, the Federal National Mortgage Association, the Government National
Mortgage Association, or such other investors that own mortgage loans, or which
guaranty payments on securities based on and backed by pools or mortgage loans,
identified on the exhibit(s) or schedule(s) attached to this financing statement
(each, an “Investor”); and (b) to all claims of an Investor arising out of any
and all defaults and outstanding prerogatives of the Investor.  Such rights,
powers and prerogatives of the Investors may include, without limitation, one or
more of the following: the right of an Investor to disqualify the debtor from
participating in a mortgage selling or servicing program or a securities
guaranty program with the Investor; the right to terminate contract rights of
the debtor relating to such a mortgage selling or servicing program or
securities guaranty program and the right to transfer and sell all or any
portion of such contract rights following the termination of those rights.”

 

SECTION 2.2               Filings.(a)       Each Pledgor authorizes Secured
Party to file or record in any relevant jurisdiction any financing statements
(including fixture filings), continuation statements and amendments thereto and
other filing or recording documents or instruments with respect to any
Collateral in such form and in such offices as necessary or advisable to perfect
the security interest of the Secured Party under this Agreement.  Such financing
statements, continuation statements and amendments may describe the Collateral
in the same manner as described herein or may contain a description of
Collateral that describes such property in any other manner necessary or
advisable to ensure the perfection or priority of the security interest in the
Collateral, including, describing such property as “all assets whether now owned
or hereafter acquired, other than Excluded Property”, “all personal property
whether now owned or hereafter acquired, other than Excluded Property” or words
of similar import (regardless of whether any particular asset comprised in the
Collateral falls within the scope of Article 9 of the UCC).  Each Pledgor agrees
to provide all information requested by the Secured Party with respect to any
such filing or recording promptly upon request.

 

(b)           Each Pledgor hereby authorizes Secured Party to file and/or record
with the United States Patent and Trademark Office, the Trademark Security
Agreement, and any other documents, in each case, to the extent necessary or
reasonably advisable for the purpose of recording, perfecting, confirming,
continuing, enforcing or protecting the pledge and security interest or the
priority thereof granted by such Pledgor hereunder, with or without the
signature of such Pledgor and naming such Pledgor, as debtor, and the Secured
Party, as secured party.

 

11

--------------------------------------------------------------------------------


 

ARTICLE III

 

PERFECTION

 

SECTION 3.1               Financing Statements and Other Filings; Maintenance of
Perfected Security Interest.  Each Pledgor represents and warrants that the only
filings, registrations and recordings necessary to perfect the security interest
granted by each Pledgor to the Secured Party on the date hereof in respect of
the Collateral in which a security interest may be perfected by the filing of a
UCC financing statement are listed on Schedule 3.1 to this Agreement.  All such
filings, registrations and recordings have been delivered to the Secured Party
in completed and, to the extent necessary or advisable, duly executed form for
filing in each applicable governmental, municipal or other office specified on
Schedule 3.1 to this Agreement and Pledgors shall file, register or record such
documents in the applicable office.  Each Pledgor agrees that at the sole cost
and expense of the Pledgors, (i) such Pledgor will maintain the security
interest created by this Agreement in the Collateral as a valid and enforceable
perfected first priority security interest, except as expressly permitted by the
terms of this Security Agreement or the Loan Agreement, and shall defend such
security interest against the claims and demands of all Persons, (ii) such
Pledgor shall furnish to the Secured Party from time to time statements and
schedules further identifying and describing the Collateral as the Secured Party
may reasonably request, all in reasonable detail and (iii) at any time and from
time to time, upon the written request of the Secured Party, such Pledgor shall
promptly (and in any event within 10 days) and duly execute and deliver, and
file and have recorded, such further instruments and documents and take such
further action as the Secured Party may reasonably request for the purpose of
obtaining or preserving the full benefits of this Agreement and the rights and
powers herein granted, including the filing of any financing statements and
amendments thereof, continuation statements and other documents (including this
Agreement) under the UCC (or other similar laws) in effect in any jurisdiction
with respect to the security interest created hereby and the execution and
delivery of Control Agreements and in such offices (including the United States
Patent and Trademark Office and the United States Copyright Office) wherever
required by or applicable under applicable Legal Requirements to perfect (to the
extent a security interest in such Collateral may be so perfected under
applicable Legal Requirements), continue and maintain a valid, enforceable,
first priority security interest in the Collateral as provided herein and to
preserve the other rights and interests granted to the Secured Party hereunder,
as against third parties, with respect to the Collateral.

 

SECTION 3.2               Other Actions.  In order to further ensure the
attachment, perfection and priority of, and the ability of the Secured Party to
enforce, the Secured Party’s security interest in the Collateral, each Pledgor
represents and warrants and covenants as follows, in each case at such Pledgor’s
own expense, to take the following actions with respect to the following
Collateral:

 

12

--------------------------------------------------------------------------------


 

(a)           Deposit Accounts.  Each Pledgor hereby represents and warrants
that (i) as of the date hereof, such Pledgor maintains the Deposit Accounts set
forth in Exhibit C to the Loan Agreement, (ii) such Pledgor and each applicable
Bank has executed and delivered a Deposit Account Control Agreement with respect
to each Deposit Account, and (iii) the Secured Party has a valid and enforceable
perfected first priority security interest in each such Deposit Account by
Control.  If any Pledgor shall hereafter establish and maintain any Deposit
Account with respect to which such Pledgor is required to enter into a Deposit
Account Control Agreement hereunder or under the Loan Agreement, within 30 days
of such Deposit Account being established, such Pledgor shall deliver to the
Secured Party a Deposit Account Control Agreement (or an amendment to an
existing Deposit Account Control Agreement) with respect to such Deposit
Account.  No Pledgor has granted or shall grant control of any Deposit Account
to any Person other than the Secured Party.

 

(b)           Investment Property.  If any Pledgor shall at any time acquire any
certificated securities constituting Investment Property, such Pledgor shall
promptly, and in any event within 10 days of acquiring such security,
(i) endorse, assign and deliver the same to the Secured Party, accompanied by
such instruments of transfer or assignment duly executed in blank or
(ii) deliver such securities into a Securities Account with respect to which a
Securities Account Control Agreement is in effect in favor of the Secured
Party.  As between the Secured Party and the Pledgors, the Pledgors shall bear
the investment risk with respect to the Investment Property, and the risk of
loss of, damage to, or the destruction of the Investment Property, whether in
the possession of, or maintained as a security entitlement or deposit by, or
subject to the control of, the Secured Party, a securities intermediary,
commodity intermediary, any Pledgor or any other Person; provided, however, that
nothing contained in this Section 3.2(b) shall release or relieve any securities
intermediary or commodity intermediary of its duties and obligations to the
Pledgors or any other Person under any Control Agreement or under applicable
Legal Requirements.

 

SECTION 3.3               Joinder of Additional Pledgors.  The Pledgors shall
cause each Subsidiary of Holdings that, from time to time, after the date hereof
shall be required to pledge any assets to the Secured Party pursuant to the Loan
Agreement, to execute and deliver to the Secured Party (i) a Joinder Agreement
substantially in the form of Exhibit 3 hereto, (ii) a Perfection Certificate, in
each case, within 30 days after the date on which its pledge was required and
(iii) such other documentation as the Secured Party shall reasonably request,
and upon such execution and delivery, such Subsidiary shall constitute a
“Pledgor” for all purposes hereunder with the same force and effect as if
originally named as a Pledgor herein.  The execution and delivery of such
Joinder Agreement shall not require the consent of any Pledgor hereunder.  The
rights and obligations of each Pledgor hereunder shall remain in full force and
effect notwithstanding the addition of, or failure to add, any new Pledgor as a
party to this Agreement or any other Loan Document.

 

SECTION 3.4               Supplements; Further Assurances.  Each Pledgor shall
take such further actions, and execute and deliver to the Secured Party such
additional assignments, agreements, supplements, powers and instruments, as the
Secured Party may reasonably deem necessary or advisable, wherever required by
applicable Legal Requirements, in order to perfect, preserve and protect the
security

 

13

--------------------------------------------------------------------------------


 

interest and the priority thereof in the Collateral as provided herein and the
rights and interests granted to the Secured Party hereunder, to carry into
effect the purposes hereof or better to assure and confirm unto the Secured
Party the Collateral or permit the Secured Party to exercise and enforce its
rights, powers and remedies hereunder with respect to any Collateral.  Without
limiting the generality of the foregoing, each Pledgor shall make, execute,
endorse, acknowledge, file or refile and/or deliver to the Secured Party from
time to time upon reasonable request such lists, descriptions and designations
of the Collateral, copies of warehouse receipts, bills of lading, documents of
title, invoices, confirmatory assignments, supplements, additional security
agreements, conveyances, financing statements, transfer endorsements, powers of
attorney, certificates, and other assurances, information or instruments as the
Secured Party shall reasonably request.  If an Event of Default has occurred and
is continuing, the Secured Party may institute and maintain, in its own name or
in the name of any Pledgor, such suits and proceedings as the Secured Party may
be advised by counsel shall be reasonably necessary or desirable to prevent any
impairment of the security interest in the Collateral or the perfection or
priority thereof.  If (x) an Event of Default has occurred and is continuing or
(y) a landlord of any Pledgor shall provide notice of default under or
termination of any lease to which a Pledgor is a party, such Pledgor shall use
commercially reasonable efforts to cause such landlord to agree (in a writing
addressed to the Secured Party) to extend the time period provided by such
landlord for the removal of Collateral from the leased premises for a period,
and otherwise on terms and conditions, reasonably satisfactory to the Secured
Party; provided that, in connection therewith, no Pledgor shall agree, directly
or indirectly, with any landlord to abandon any Collateral or waive or limit
such Pledgor’s rights in any Collateral.

 

ARTICLE IV

 

REPRESENTATIONS, WARRANTIES AND COVENANTS

 

Each Pledgor represents, warrants and covenants as follows as to itself (it
being acknowledged and agreed that each reference in the representations and
warranties of this Article IV to a Schedule of the Perfection Certificate, shall
be taken as a reference to such Schedule as contained in the most recently
updated or supplemented Perfection Certificate in effect at the time such
representation and warranty is made):

 

SECTION 4.1               Title.  Such Pledgor owns and, as to Collateral
acquired by it from time to time after the date hereof, will own the rights in
each item of Collateral pledged by it hereunder free and clear of any and all
Liens or claims of others (except for Permitted Liens as that term is defined in
the Loan Agreement). No Person other than the Secured Party has, or will have,
control or possession of all or any part of the Collateral, except to the extent
not prohibited by or as further described in the Loan Documents, subject to the
rights of the Agencies, landlords, Warehouse Lenders and warehousemen.

 

SECTION 4.2               Validity of Security Interest.  The security interest
in and Lien on the Collateral granted to the Secured Party hereunder constitutes
(a) a legal and valid security interest in all the Collateral securing the
payment and performance of the Secured Obligations, and (b)  in the case of all
Collateral in which a security interest may be perfected by filing a financing
statement under the UCC

 

14

--------------------------------------------------------------------------------


 

and in the case of the Deposit Accounts, a valid and enforceable perfected first
priority security interest in all such Collateral (subject to Permitted Liens as
that term is defined in the Loan Agreement). The security interest and Lien
granted to the Secured Party pursuant to this Agreement in and on the Collateral
will at all times constitute a valid and enforceable perfected, continuing first
priority security interest therein (subject to Permitted Liens as that term is
defined in the Loan Agreement).

 

SECTION 4.3               Pledgor Defense of Claims; Transferability of
Collateral.  Each Pledgor shall, at its own cost and expense, defend title to
the Collateral pledged by it hereunder and the security interest therein granted
to the Secured Party and the priority thereof required hereunder against all
claims and demands of all Persons, at its own cost and expense, at any time
claiming any interest therein adverse to the Secured Party.  There is no
agreement that restricts the transferability of any material portion of the
Collateral or impairs or conflicts with such Pledgor’s obligations or the rights
of the Secured Party hereunder, and no Pledgor shall enter into any such
agreement or take any other action that would have any such effect.

 

SECTION 4.4               Other Financing Statements.  No Pledgor has filed, nor
authorized any third party to file (nor will there be) any valid or effective
financing statement (or similar statement or instrument of registration under
the law of any jurisdiction) covering or purporting to cover any interest of any
kind in the Collateral other than financing statements and other statements and
instruments filed in favor of the Secured Party, or relating to Permitted Liens,
or as otherwise permitted by the Loan Agreement or financing statements or
public notices relating to the termination statements with respect to Liens to
be terminated on the Closing Date.  Prior to the payment in full of the Secured
Obligations, no Pledgor shall execute, authorize or permit to be filed in any
public office any financing statement (or similar statement or instrument of
registration under the law of any jurisdiction) relating to any Collateral,
except financing statements and other statements and instruments filed or to be
filed in respect of and covering the security interests granted by such Pledgor
in favor of the Secured Party.

 

(a)           Chief Executive Office; Change of Name; Jurisdiction of
Organization, etc. The exact legal name, jurisdiction of organization, and tax
identification number, if any, of each Pledgor is set forth under Sections 3.a.
and 3.b. of the Perfection Certificate, and the chief executive office of the
Pledgors is set forth under Section 11.5 of the Loan Agreement.

 

(b)           No Pledgor shall effect any change (i) in any Pledgor’s legal
name, (ii) in the location of any Pledgor’s chief executive office, (iii) in any
Pledgor’s organizational structure, (iv) in any Pledgor’s Federal Taxpayer
Identification Number or organizational identification number, if any (except as
may be required by applicable Legal Requirements, in which case, the affected
Pledgor shall promptly notify the Secured Party of such change), or (v) in any
Pledgor’s jurisdiction of organization (in each case, including by merging with
or into any other entity, reorganizing, dissolving, liquidating, reorganizing or
organizing in any other jurisdiction), until (A) it shall have given the Secured
Party not less than 10 Business Days’ prior written notice (in the form of an
officers’ certificate), of its intention so to do, clearly describing such
change and providing such other information in connection therewith as the
Secured Party may reasonably request and (B) it shall have taken all action
necessary or advisable to maintain the validity,

 

15

--------------------------------------------------------------------------------


 

enforceability, perfection and priority of the security interest of the Secured
Party in the Collateral, if applicable.  Each Pledgor shall promptly provide the
Secured Party with certified Organizational Documents reflecting any of the
changes described in the preceding sentence.  Each Pledgor shall promptly notify
the Secured Party in writing of any change in the location of any office in
which it maintains books or records relating to Collateral owned by it or any
office or facility at which Collateral is located (including the establishment
of any such new office or any such facility), other than changes in location to
a leased Property subject to a landlord access agreement in favor of the Secured
Party.

 

(c)           If such Pledgor does not have an organizational identification
number or tax identification number and later obtains one, such Pledgor shall
within three Business Days notify the Secured Party in writing of such
organizational identification number or tax identification number, as the case
may be.

 

SECTION 4.5               Location of Inventory and Equipment.  As of the date
hereof, all Equipment and Inventory of such Pledgor is located at the chief
executive office or such other location listed under Section 4.b. of the
Perfection Certificate.  Such Pledgor will (a) provide the Secured Party with
not less than 30 days’ prior written notice of its intention to move any
Equipment or Inventory from such location to another location, and will provide
the Secured Party with such other information in connection with such location
as is necessary or reasonably for purposes of maintaining the perfection and
priority of the security interest of the Secured Party in such Equipment and
Inventory and (b) take all other actions necessary or reasonably requested by
the Secured Party to maintain the perfection and priority of the security
interest of the Secured Party in such Equipment and Inventory.

 

SECTION 4.6               Corporate Names; Prior Transactions.  Such Pledgor has
not, during the past five years, been known by or used any other corporate or
fictitious name or been party to any merger or consolidation, or acquired all or
substantially all of the assets of any Person, in each case other than as set
forth under Section 1 of the Perfection Certificate.

 

SECTION 4.7               .Consents, etc.  No consent of any party (including,
without limitation, equity holders or creditors of such Pledgor) and no consent,
authorization, approval, license or other action by, and no notice to or filing
with, any Governmental Body or regulatory body or other Person which has not
been obtained is required (a) for the exercise by the Secured Party of the
voting or other rights provided for in this Agreement or (b) for the exercise by
the Secured Party of the remedies in respect of the Collateral pursuant to this
Agreement (except as otherwise described in the Loan Agreement).  If the Secured
Party desires to exercise any remedies, voting or consensual rights or
attorney-in-fact powers set forth in this Agreement and determines it necessary
to obtain any approvals or consents of any Governmental Body or any other Person
therefor, then, upon the request of the Secured Party, each Pledgor agrees to
use its commercially reasonable efforts to assist and aid the Secured Party to
obtain as soon as practicable any necessary approvals or consents for the
exercise of any such remedies, rights and powers.

 

16

--------------------------------------------------------------------------------


 

SECTION 4.8               Collateral.  All information set forth herein,
including the schedules annexed hereto, and all information contained in any
documents, schedules and lists heretofore delivered to any Secured Party,
including the Perfection Certificate and the schedules thereto, in connection
with this Agreement, in each case, relating to the Collateral, is accurate and
complete in all material respects.

 

SECTION 4.11             Intellectual Property.

 

(a)           To the knowledge of such Pledgor, the operation of such Pledgor’s
business as currently conducted or as contemplated to be conducted and the use
of the Intellectual Property Collateral in connection therewith does not
conflict with, infringe, misappropriate, dilute, misuse or otherwise violate the
intellectual property rights of any third party.

 

(b)           Such Pledgor is licensed to use or is the exclusive owner of all
right, title and interest in and to the Intellectual Property Collateral
material to the operation of such Pledgor’s business, and is entitled to use all
Intellectual Property Collateral material to the operation of such Pledgor’s
business subject only to the terms of the License Agreements.

 

(c)           The Intellectual Property Collateral material to the operation of
any Pledgor’s business is subsisting and has not been adjudged invalid or
unenforceable in whole or part, and to the best of such Pledgor’s knowledge, is
valid and enforceable.  Such Pledgor is not aware of any uses of any item of
Intellectual Property Collateral material to the operation of such Pledgor’s
business that could be expected to lead to such item becoming invalid or
unenforceable.

 

(d)           With respect to Intellectual Property Collateral material to the
operation of any Pledgor’s business, such Pledgor has made or performed all
filings, recordings and other acts and has paid all required fees and taxes to
maintain and protect its interest in such Intellectual Property Collateral in
full force and effect throughout the world, and to protect and maintain its
interest therein including, without limitation, recordations of any of its
interests in the Patents and Trademarks with the United States Patent and
Trademark Office and in corresponding national and international patent and
trademark offices,.  Such Pledgor has used proper statutory notice in connection
with its use of each Trademark(e) No claim, action, suit, investigation,
litigation or proceeding has been asserted or is pending or threatened against
such Pledgor (i) based upon or challenging or seeking to deny or restrict the
Pledgor’s rights in or use of any material Intellectual Property Collateral,
(ii) alleging that the Pledgor’s rights in or use of any material Intellectual
Property Collateral or that any services provided by, such Pledgor infringe,
misappropriate, dilute, misuse or otherwise violate any trademark or any other
proprietary right of any third party, or (iii) alleging that any material
Intellectual Property Collateral is being licensed or sublicensed in violation
or contravention of the terms of any license or other agreement.  To the
knowledge of any Pledgor, no Person is engaging in any activity that infringes,
misappropriates, dilutes, misuses or otherwise violates any Intellectual
Property Collateral material to such Pledgor’s business or the Pledgor’s rights
in or use thereof.  Except as set forth on Schedule 5(a) to the Perfection
Certificate, such Pledgor has not granted any license, release, covenant not to
sue, non-assertion assurance, or other right to any Person with respect to any
part of the Intellectual Property Collateral.  The consummation of the
transactions contemplated by the Loan Documents will not result in the
termination or impairment of any of the Intellectual Property Collateral.

 

17

--------------------------------------------------------------------------------


 

(f) With respect to each License Agreement material to the operation of any
Pledgor’s business: (i) such License Agreement is valid and binding and in full
force and effect and represents the entire agreement between the respective
parties thereto with respect to the subject matter thereof; (ii) such License
Agreement will not cease to be valid and binding and in full force and effect on
terms identical to those currently in effect as a result of the rights and
interest granted herein, nor will the grant of such rights and interest
constitute a breach or default under such License Agreement or otherwise give
any party thereto a right to terminate such License Agreement; (iii) such
Pledgor has not received any notice of termination or cancellation under such
License Agreement; (iv) such Pledgor has not received any notice of a breach or
default under such License Agreement, which breach or default has not been
cured; (v) such Pledgor has not granted to any other third party any rights,
adverse or otherwise, under such License Agreement; and (vi) neither such
Pledgor nor any other party to such License Agreement is in breach or default
thereof in any material respect, and no event has occurred that, with notice or
lapse of time or both, would constitute such a breach or default or permit
termination, modification or acceleration under such License Agreement.

 

(g)           No Pledgor or Intellectual Property Collateral material to the
operation of any Pledgor’s business is subject to any outstanding consent,
settlement, agreement, decree, order, injunction, judgment or ruling restricting
the use of any Intellectual Property Collateral material to the operation of any
Pledgor’s business or that would impair the validity or enforceability of such
Intellectual Property Collateral.

 

(h)           The Trademarks set forth on Schedule 5(a) to the Perfection
Certificate include all the Trademarks that are owned by the Pledgors as of the
date hereof.

 

SECTION 4.9               Payment of Taxes; Compliance with Legal Requirements;
Contesting Liens; Charges.  Each Pledgor may at its own expense contest the
validity, amount or applicability of any Charges so long as the contest thereof
shall be conducted in accordance with, and not prohibited pursuant to the
provisions of, the Loan Agreement.  Notwithstanding the foregoing sentence,
(a) no contest of any such obligation may be pursued by such Pledgor if such
contest could reasonably be expected to expose the Secured Party or any other
Secured Party to (i) any possible criminal liability or (ii) any additional
civil liability for failure to comply with such obligations unless such Pledgor
shall have furnished a bond or other security or indemnity therefor, and (b) if
at any time payment or performance of any obligation contested by such Pledgor
pursuant to this Section 4.10 shall become reasonably necessary to prevent the
imposition of remedies because of non-payment, such Pledgor shall pay or perform
the same in sufficient time to prevent the imposition of remedies in respect of
such default or prospective default.

 

SECTION 4.10             Books and Records; Other Information.

 

(a)           Each Pledgor will permit any representatives designated by the
Secured Party or any other Secured Party to visit and inspect the financial
records and the property of such Pledgor relating to

 

18

--------------------------------------------------------------------------------


 

the Collateral and to make extracts from and copies of such financial records,
and permit any representatives designated by the Secured Party to discuss the
affairs, finances, accounts and condition of any Pledgor with the executive
officers at such reasonable times during normal business hours and as often as
may be reasonably requested, upon reasonable advance notice to such Pledgor;
provided that, unless a Default has occurred and is continuing, the Secured
Party shall not exercise such rights more often than 1 time during any calendar
year provided further, that if an Event of Default has occurred and is
continuing, the representatives of the Secured Party or any other Secured Party
may do any of the foregoing at the expense of the Pledgors at any time during
normal business hours and without advance notice to any Pledgor.

 

ARTICLE V

 

[RESERVED]

 

ARTICLE VI

 

CERTAIN PROVISIONS CONCERNING INTELLECTUAL
PROPERTY COLLATERAL

 

SECTION 6.1               Grant of License.  For the purpose of enabling the
Secured Party, during the continuance of an Event of Default, to exercise rights
and remedies under Article IX at such time as the Secured Party shall be
lawfully entitled to exercise such rights and remedies, and for no other
purpose, each Pledgor hereby grants to the Secured Party, to the extent
licensable, an irrevocable, non-exclusive worldwide license (exercisable without
payment of royalty or other compensation to such Pledgor) to use, assign,
license sublicense or otherwise dispose of the Intellectual Property Collateral
now owned or hereafter acquired by such Pledgor, wherever the same may be
located.  Such license shall include access to all media in which any of the
Intellectual Property Collateral may be recorded or stored and to all computer
programs used for the compilation or printout hereof.

 

SECTION 6.2               Registration.  Except pursuant to licenses and other
agreements entered into by any Pledgor in the ordinary course of business, on
and as of the date hereof (i) each Pledgor owns and/or possesses the right to
use, and has done nothing to authorize or enable any other Person to use, any
Trademark listed on Schedule 5(a) to the Perfection Certificate, and (ii) to the
knowledge of Pledgor, all registrations listed on Schedule 5(a) to the
Perfection Certificate are valid and in full force and effect.

 

SECTION 6.3               Protection of Secured Party’s Security.

 

(a)           With respect to each item of its Intellectual Property Collateral
material to the operation of each Pledgor’s business, each Pledgor agrees, on a
continuing basis, to take, at its sole cost and expense, all necessary steps,
including, without limitation, in the United States Patent and Trademark Office,
and any other Governmental Body, to (i) maintain the validity and enforceability
of such

 

19

--------------------------------------------------------------------------------


 

Intellectual Property Collateral and maintain such Intellectual Property
Collateral in full force and effect, and (ii) pursue the registration and
maintenance of each Trademark registration or application, now or hereafter
included in such Intellectual Property Collateral of such Pledgor, including,
without limitation, the payment of required fees and taxes, the filing of
responses to office actions issued by the United States Patent and Trademark
Office, or other Governmental Authorities, the filing of applications for
renewal or extension, the filing of affidavits under Sections 8 and 15 of the
U.S. Trademark Act, the filing of divisional, continuation,
continuation-in-part, reissue and renewal applications or extensions, the
payment of maintenance fees and the participation in interference,
reexamination, opposition, cancellation, infringement and misappropriation
proceedings.  No Pledgor shall discontinue use of or otherwise abandon any
Intellectual Property Collateral material to the operation of such Pledgor’s
business, or abandon any right to file an application for any Trademark, unless
such Pledgor shall have previously determined that such use or the pursuit or
maintenance of such Intellectual Property Collateral is no longer desirable in
the conduct of such Pledgor’s business and that the loss thereof would not be
reasonably likely to materially adversely affect the operation of such Pledgor’s
business, in which case, such Pledgor will give prompt notice of any such
abandonment to the Secured Party.(b) Each Pledgor agrees, on a continuing basis,
promptly (and in any event within 20 Business Days) to notify the Secured Party
in writing if such Pledgor becomes aware (i) that any item of the Intellectual
Property Collateral material to the operation of such Pledgor’s business may
have become abandoned, placed in the public domain, invalid or unenforceable, or
of any adverse determination or development regarding such Pledgor’s ownership
of any of the Intellectual Property Collateral material to the operation of such
Pledgor’s business or its right to register the same or to keep and maintain and
enforce the same, or (ii) of any adverse determination or the institution of any
proceeding (including, without limitation, the institution of any proceeding in
the United States Patent and Trademark Office or any court) regarding any item
of the Intellectual Property Collateral material to the operation of such
Pledgor’s business.

 

(c)           In the event that any Pledgor becomes aware that any material item
of the Intellectual Property Collateral is being infringed or misappropriated by
a third party, such Pledgor shall promptly (and in any event within 20 Business
Days)  notify the Secured Party in writing to the extent such Intellectual
Property Collateral is material to the operation of such Pledgor’s business and
shall take such actions, at its expense, as are reasonable and appropriate under
the circumstances to protect or enforce such Intellectual Property Collateral,
including, without limitation, suing for infringement or misappropriation and
for an injunction against such infringement or misappropriation.  Without
limiting the foregoing, upon such Pledgor obtaining knowledge thereof, Pledgor
shall promptly (and in any event within 20 Business Days) notify the Secured
Party in writing of any event that may be reasonably expected to materially and
adversely affect the value or utility of any item of Intellectual Property
Collateral material to the operation of such Pledgor’s business, the ability of
such Pledgor or the Secured Party to dispose of such Intellectual Property
Collateral or any portion thereof or the rights and remedies of the Secured
Party in relation thereto, including a levy or written threat of levy or any
legal process against such Intellectual Property Collateral or any portion
thereof.

 

(d)           Each Pledgor agrees, on a continuing basis, to use proper
statutory notice in connection with its use of each item of its Intellectual
Property Collateral material to the operation of its business.

 

20

--------------------------------------------------------------------------------


 

No Pledgor shall do or permit any act or knowingly omit to do any act whereby
any of its Intellectual Property Collateral material to the operation of such
Pledgor’s business may lapse or become invalid or unenforceable or placed in the
public domain.  No Pledgor will settle or compromise any pending or future
litigation or administrative proceeding with respect to any Intellectual
Property Collateral material to the operation of its business without the prior
written consent of the Secured Party.

 

(e)           Each Pledgor agrees, on a continuing basis, to take all steps as
are reasonable and appropriate under the circumstances to preserve and protect
each item of its Intellectual Property Collateral material to the operation of
such Pledgor’s business, including, without limitation, maintaining the quality
of any and all products or services used or provided in connection with any of
the Trademarks, consistent with the quality of the products and services as of
the date hereof, and taking all steps necessary to ensure that all licensed
users of any of the Trademarks use such consistent standards of quality.

 

(f)            No Pledgor shall (i) license any Intellectual Property Collateral
material to the operation of such Pledgor’s business other than pursuant to
License Agreements entered into by such Pledgor in, or incidental to, the
ordinary course of its business, or (ii) amend or permit the amendment of any
License Agreement in a manner that materially and adversely affects the right to
receive payments thereunder, or in any manner that would materially impair the
value of any Intellectual Property Collateral material to the operation of such
Pledgor’s business or the Lien on and security interest in the Intellectual
Property Collateral intended to be granted to the Secured Party(g) Each Pledgor
agrees, on a continuing basis, to diligently keep adequate records respecting
the Intellectual Property Collateral material to the operation of its business
and furnish to the Secured Party from time to time upon the Secured Party’s
reasonable request therefor reasonably detailed statements and amended schedules
further identifying and describing the Intellectual Property Collateral and such
other materials evidencing or reports pertaining to the Intellectual Property
Collateral as the Secured Party may from time to time request.

 

(h)                                   With respect to its Intellectual Property
Collateral, each Pledgor agrees to execute or otherwise authenticate agreements,
as applicable, and Trademark Security Agreement in substantially the form set
forth in Exhibit 6 hereto for recording the security interest granted hereunder
to the Secured Party in such Intellectual Property Collateral with the United
States Patent and Trademark Office, and any other Governmental Authorities
necessary to perfect the security interest hereunder in such Intellectual
Property Collateral.

 

SECTION 6.4               After-Acquired Property.  If any Pledgor shall, at any
time before the payment in full of the Secured Obligations, (a) obtain any
rights to any additional Intellectual Property Collateral or (b) become entitled
to the benefit of any additional Intellectual Property Collateral or any renewal
or extension thereof, including any reissue, division, continuation, or
continuation-in-part of any Intellectual Property Collateral, or any improvement
on any Intellectual Property Collateral, the provisions of this Agreement shall
automatically apply thereto and any such item enumerated in clause (a) or (b) of
this Section 6.4 with respect to such Pledgor shall automatically constitute
Intellectual Property Collateral if such item would have constituted
Intellectual Property Collateral at the time of execution

 

21

--------------------------------------------------------------------------------


 

hereof and be subject to the Lien and security interest created by this
Agreement without further action by any party (excluding any Intellectual
Property Collateral that constitutes Excluded Property).  Each Pledgor shall
promptly (i) provide to the Secured Party written notice of any of the foregoing
and (ii) confirm the attachment of the Lien and security interest created by
this Agreement to any rights described in clauses (a) and (b) of the immediately
preceding sentence of this Section 6.4 by execution of an instrument and the
filing of any instruments or statements as are necessary or reasonably advisable
to preserve, protect or perfect the Secured Party’s security interest or the
priority thereof in such Intellectual Property Collateral to the extent such
security interest in such Intellectual Property Collateral may be perfected
under applicable Legal Requirements.  Further, each Pledgor authorizes the
Secured Party to modify this Agreement by amending the applicable schedules to
the Perfection Certificate to include any Intellectual Property Collateral
acquired or arising after the date hereof of such Pledgor.

 

SECTION 6.5               Litigation.  Unless there shall occur and be
continuing any Event of Default, each Pledgor shall have the right to commence
and prosecute in its own name, as the party in interest, for its own benefit and
at the sole cost and expense of the Pledgors, such applications for protection
of the Intellectual Property Collateral and suits, proceedings or other actions
to prevent the infringement, counterfeiting, unfair competition, dilution,
diminution in value or other damage as are necessary, advisable or prudent to
protect the Intellectual Property Collateral material to the operation of such
Pledgor’s business.  Upon the occurrence and during the continuance of any Event
of Default, the Secured Party shall have the right but shall in no way be
obligated to file applications for protection of the Intellectual Property
Collateral and/or bring suit in the name of any Pledgor or the Secured Party to
enforce the Intellectual Property Collateral and any license thereunder.  In the
event of such suit, each Pledgor shall, at the reasonable request of the Secured
Party, do any and all lawful acts and execute any and all documents requested by
the Secured Party in aid of such enforcement and the Pledgors shall promptly
reimburse and indemnify the Secured Party in accordance with Section 11.5 hereof
and Section 10.2 of the Loan Agreement for all costs and expenses incurred by
the Secured Party in the exercise of its rights under this Section 6.5.  In the
event that the Secured Party shall elect not to bring such suit to enforce the
Intellectual Property Collateral, each Pledgor agrees, at the reasonable request
of the Secured Party, to take all actions necessary or advisable, whether by
suit, proceeding or other action, to prevent the infringement, counterfeiting,
unfair competition, dilution, diminution in value of or other damage to any of
the Intellectual Property Collateral material to its business by others and for
that purpose agrees to diligently maintain any suit, proceeding or other action
against any Person so infringing necessary to prevent such infringement.

 

SECTION 6.6               Intent-to-Use Trademark and Service Mark
Applications.  In connection with any United States intent-to-use trademark or
service mark applications whether listed on Schedule 5(a) to the Perfection
Certificate or otherwise, the Pledgors shall file a bona fide statement of use
and shall take such other actions or steps as shall be required by the United
States Patent and Trademark Office, to entitle such application to registration
within 30 Business Days following the date of first use in commerce of the mark
that is the subject of such application. Upon acceptance of such bona fide
statement of use by the United States Patent and Trademark Office, such
application shall automatically

 

22

--------------------------------------------------------------------------------


 

become subject to the security interest granted herein. The Pledgors shall
execute any further documents and instruments as are necessary or reasonably
advisable to confirm, implement, or enforce the Secured Party’s security
interest in such applications. If the Pledgors fail to execute such further
documents and instruments within 7 Business Days of presentment, the Secured
Party may, in the name of, and on behalf of, the Pledgors, execute such
documents and instruments and make appropriate disposition of same, and the
Pledgors hereby irrevocably appoint the Secured Party as their lawful
attorney-in-fact with full power to do so. The foregoing power of attorney is
coupled with an interest and such appointment shall be irrevocable for the term
hereof.

 

ARTICLE VI

 

TRANSFERS

 

SECTION 6.1               Transfers of Collateral.  No Pledgor shall (a) sell,
convey, lease or otherwise dispose of any of the Collateral pledged by it
hereunder except in accordance with the Loan Agreement or in the ordinary course
of business or (b) create, incur, assume or suffer to exist any Lien upon or
with respect to any of the Collateral pledged by it hereunder other than
Permitted Liens.

 

ARTICLE VII

 

REMEDIES

 

SECTION 7.1               Remedies.  Upon the occurrence and during the
continuance of any Event of Default, the Secured Party may from time to time,
exercise in respect of the Collateral, in addition to the other rights and
remedies provided for herein or otherwise available to it, the following
remedies:

 

(a)           Personally, or by agents or attorneys, immediately take possession
of the Collateral or any part thereof, from any Pledgor or any other Person who
then has possession of any part thereof with or without notice or process of
law, and for that purpose may enter upon any Pledgor’s premises during normal
business hours where any of the Collateral is located, remove such Collateral
and use in connection with such removal and possession any and all services,
supplies, aids and other facilities of any Pledgor;

 

(b)           Demand, sue for, collect or receive any money or property at any
time payable or receivable in respect of the Collateral including instructing
the obligor or obligors on any agreement, instrument or other obligation
constituting part of the Collateral to make any payment required by the terms of
such agreement, instrument or other obligation directly to the Secured Party,
and in connection with any of the foregoing, compromise, settle, extend the time
for payment and make other modifications with respect thereto; provided,
however, that in the event that any such payments are made directly to any
Pledgor, prior to receipt by any such obligor of such instruction, such Pledgor
shall segregate all amounts received pursuant thereto in trust for the benefit
of the Secured Party and shall promptly but in no event later than 3 Business
Days after receipt thereof (or such later date as may be agreed to in writing by
the Secured Party) pay such amounts to the Secured Party;

 

23

--------------------------------------------------------------------------------


 

(c)           Sell, assign, grant a license to use or otherwise liquidate, or
direct any Pledgor to sell, assign, grant a license to use or otherwise
liquidate, any and all investments made in whole or in part with the Collateral
or any part thereof, and take possession of the proceeds of any such sale,
assignment, license or liquidation;

 

(d)           Take possession of the Collateral or any part thereof, by
directing any Pledgor in writing to deliver the same to the Secured Party at any
place or places so designated by the Secured Party, in which event such Pledgor
shall at its own expense:  (i) forthwith cause the same to be moved to the place
or places designated by the Secured Party and therewith delivered to the Secured
Party, (ii) store and keep any Collateral so delivered to the Secured Party at
such place or places pending further action by the Secured Party and (iii) while
the Collateral shall be so stored and kept, provide such security and
maintenance services as shall be necessary to protect the same and to preserve
and maintain them in good condition.  Upon application to a court of equity
having jurisdiction, the Secured Party shall be entitled to a decree requiring
specific performance by any Pledgor of such obligation;

 

(e)           Withdraw all moneys, instruments, securities and other property in
any Deposit Account further to the applicable Deposit Account Control Agreement;

 

(f)            [Reserved];

 

(g)           Exercise any and all rights as beneficial and legal owner of the
Collateral, including perfecting assignment of and exercising any and all
voting, consensual and other rights and powers with respect to any Collateral;
and

 

(h)           Exercise all the rights and remedies of a secured party on default
under the UCC (whether or not the UCC applies to the affected Collateral), and
the Secured Party may also in its sole discretion, without notice except as
specified in Section 8.2, sell, assign, transfer or grant a license to use the
Collateral or any part thereof in one or more parcels at public or private sale,
at any exchange, broker’s board or at any of the Secured Party’s offices or
elsewhere, for cash, on credit or for future delivery, and at such price or
prices and upon such other terms as the Secured Party may deem commercially
reasonable.  The Secured Party or any other Secured Party or any of their
respective Affiliates may be the purchaser, licensee, assignee or recipient of
any or all of the Collateral at any such sale and shall be entitled, for the
purpose of bidding and making settlement or payment of the purchase price for
all or any portion of the Collateral sold, assigned or licensed at such sale, to
use and apply any of the Secured Obligations owed to such Person as a credit on
account of the purchase price of any Collateral payable by such Person at such
sale.  Each purchaser, assignee, licensee or recipient at any such sale shall
acquire the property sold, assigned or licensed absolutely free from any claim
or right on the part of any Pledgor, and each Pledgor hereby waives, to the
fullest extent permitted by applicable Legal Requirements, all rights of
redemption, stay and/or appraisal that it now has or may at any time in the
future have under any Legal Requirement now existing or hereafter enacted.  The
Secured Party shall not

 

24

--------------------------------------------------------------------------------


 

be obligated to make any sale of Collateral regardless of notice of sale having
been given.  The Secured Party may adjourn any public or private sale from time
to time by announcement at the time and place fixed therefor, and such sale may,
without further notice, be made at the time and place to which it was so
adjourned.  Each Pledgor hereby waives, to the fullest extent permitted by
applicable Legal Requirements, any claims against the Secured Party arising by
reason of the fact that the price at which any Collateral may have been sold,
assigned or licensed at such a private sale was less than the price which might
have been obtained at a public sale, even if the Secured Party accepts the first
offer received and does not offer such Collateral to more than one offeree.

 

SECTION 7.2               Notice of Sale.  Each Pledgor acknowledges and agrees
that, to the extent notice of sale or other disposition of Collateral shall be
required by any Legal Requirement, 10 days’ prior notice to such Pledgor of the
time and place of any public sale or of the time after which any private sale or
other intended disposition is to take place shall be commercially reasonable
notification of such matters, unless the Collateral threatens to decline
speedily in value or is of a type customarily sold on a recognized market (in
which case 1 day’s prior notice shall be required).  No notification need be
given to any Pledgor if it has signed, after the occurrence of an Event of
Default, a statement renouncing or modifying any right to notification of sale
or other intended disposition.

 

SECTION 7.3       Waiver of Notice and Claims; Other Waivers; Marshalling

 

(a)           Each Pledgor hereby waives, to the fullest extent permitted by
applicable Legal Requirements, notice of judicial hearing in connection with the
Secured Party’s taking possession or the Secured Party’s disposition of any of
the Collateral, including any and all prior notice and hearing for any
prejudgment remedy or remedies and any such right which such Pledgor would
otherwise have under any Legal Requirement, and each Pledgor hereby further
waives, to the fullest extent permitted by applicable Legal Requirements (i) all
damages occasioned by such taking of possession, (ii) all other requirements as
to the time, place and terms of sale or other requirements with respect to the
enforcement of the Secured Party’s rights hereunder and (iii) all rights of
redemption, appraisal, valuation, stay, extension or moratorium now or hereafter
in force under any applicable Legal Requirements.  The Secured Party shall not
be liable for any incorrect or improper payment made pursuant to this
Article VII except to the extent resulting solely from the Secured Party’s gross
negligence or willful misconduct as finally determined by a court of competent
jurisdiction.  Any sale of, or the grant of options to purchase, or any other
realization upon, any Collateral shall operate to divest all right, title,
interest, claim and demand, either at law or in equity, of the applicable
Pledgor therein and thereto, and shall be a perpetual bar both at law and in
equity or otherwise against such Pledgor and against any and all Persons
claiming or attempting to claim the Collateral so sold, optioned or realized
upon, or any part thereof, from, through or under such Pledgor.

 

(b)           Each Pledgor hereby waives demand, notice, protest, notice of
acceptance of this Agreement, notice of Collateral received or delivered or any
other action taken in reliance hereon and all other demands and notices of any
description.

 

25

--------------------------------------------------------------------------------


 

(c)           The Secured Party shall not be required to marshal any present or
future collateral security (including the Collateral) for, or other assurances
of payment of, the Secured Obligations or any of them or to resort to such
collateral security or other assurances of payment in any particular order.  To
the maximum extent permitted by applicable Legal Requirements, each Pledgor
hereby agrees that it will not invoke any Legal Requirement relating to the
marshalling of collateral and hereby irrevocably waives the benefits of all such
Legal Requirements.

 

SECTION 7.4       Investment Property(a)

 

(a)           If the Secured Party determines to exercise its right to sell any
or all of the Investment Property, upon written request, the applicable Pledgor
shall, and shall cause each issuer of Investment Property to be sold hereunder
to, from time to time furnish to the Secured Party all such information as the
Secured Party may reasonably request in order to determine the number and nature
or interest, of securities or other instruments included in the Investment
Property which may be sold by the Secured Party as exempt transactions under the
Securities Act and the rules of the Securities and Exchange Commission
thereunder, as the same are from time to time in effect.

 

(b)           Each Pledgor further agrees that a breach of any of the covenants
contained in this Section 7.4 will cause irreparable injury to the Secured
Party, that the Secured Party has no adequate remedy at law in respect of such
breach and, as a consequence, that each and every covenant contained in this
Section 7.4 shall be specifically enforceable against such Pledgor, and such
Pledgor hereby waives and agrees not to assert any defenses against an action
for specific performance of such covenants.

 

SECTION 7.5               No Waiver; Cumulative Remedies.

 

(i)            No failure on the part of the Secured Party to exercise, no
course of dealing with respect to, and no delay on the part of the Secured Party
in exercising, any right, power or remedy hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any such right, power or
remedy hereunder preclude any other or further exercise thereof or the exercise
of any other right, power or remedy; nor shall the Secured Party be required to
look first to, enforce or exhaust any other security, collateral or guaranties. 
The remedies herein provided are cumulative and are not exclusive of any
remedies provided by applicable Legal Requirements, in equity or otherwise.

 

(ii)           In the event that the Secured Party shall have instituted any
proceeding to enforce any right, power or remedy under this Agreement by
foreclosure, sale, entry or otherwise, and such proceeding shall have been
discontinued or abandoned for any reason or shall have been determined adversely
to the Secured Party, then and in every such case, the Pledgors, the Secured
Party and each other Secured Party shall be restored to their respective former
positions and rights hereunder with respect to the Collateral, and all rights,
remedies and powers of the Secured Party shall continue as if no such proceeding
had been instituted.

 

SECTION 7.6               Certain Additional Actions Regarding Intellectual
Property.  If any Event of Default shall have occurred and be continuing, upon
the written demand of the Secured Party, each Pledgor shall execute and deliver
to the Secured Party an assignment or assignments of the Intellectual Property
Collateral that is Registered or such other documents as are necessary,
advisable or prudent to carry out the intent and purposes hereof.

 

26

--------------------------------------------------------------------------------


 

ARTICLE VIII

 

PROCEEDS OF COLLATERAL DISPOSITIONS;
APPLICATION OF PROCEEDS

 

SECTION 8.1                                             Proceeds of Collateral
Dispositions.  The Pledgors shall take all actions required by the Loan
Agreement from the sale or disposition of any Collateral.

 

SECTION 8.2                                             Application of Proceeds.

 

(a)                                 The proceeds received by the Secured Party
in respect of any sale of, collection from or other realization upon all or any
part of the Collateral pursuant to the exercise by the Secured Party of its
remedies shall be applied, together with any other sums then held by the Secured
Party pursuant to this Agreement, as follows:

 

(i)                                     first, to the payment of all costs of
collections and other related expenses owing to the Secured Party;

 

(ii)                                  second, to the extent proceeds remain
after the application pursuant to the preceding clause (i), an amount equal to
the outstanding Secured Obligations shall be paid to the Secured Party; and

 

(iii)                               third, to the extent proceeds remain after
the application pursuant to the preceding clauses (i) and (ii), and following
the termination of this Agreement pursuant to Section 9.4 hereof, to the
Pledgors or to whomever may be lawfully entitled to receive such surplus.

 

(b)                                 It is understood that the Pledgors shall
remain liable to the extent of any deficiency between the amount of the proceeds
of the Collateral and the aggregate amount of the Secured Obligations.

 

ARTICLE IX

 

MISCELLANEOUS

 

SECTION 9.1                                             Concerning Secured
Party.

 

(i)                                     Without limiting Section 9.2 hereof,
except for the exercise of reasonable care in the custody of any Collateral in
its possession and the accounting for moneys actually received by it hereunder,
the Secured Party shall have no duty as to any Collateral or as to the taking of
any necessary steps to preserve rights against prior parties or any other rights
pertaining to any Collateral.  The Secured

 

27

--------------------------------------------------------------------------------


 

Party shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession from time to time if such
Collateral is accorded treatment substantially equivalent to that which the
Secured Party, in its individual capacity, accords its own property consisting
of similar instruments or interests.

 

(ii)                                  The Secured Party shall be entitled to
rely upon any written notice, statement, certificate, order or other document or
any telephone message believed by it to be genuine and correct and to have been
signed, sent or made by the proper Person, and, with respect to all matters
pertaining to this Agreement and its duties hereunder, upon advice of counsel
selected by it.

 

(iii)                               If any item of Collateral also constitutes
collateral granted to the Secured Party under any other deed of trust, mortgage,
security agreement, pledge or instrument of any type, in the event of any
conflict between the provisions hereof and the provisions of such other deed of
trust, mortgage, security agreement, pledge or instrument of any type in respect
of such collateral, the provisions hereof shall control.

 

(iv)                              Notwithstanding anything to the contrary set
forth herein, in connection with any MSRs, or any interest in any servicing
agreement related thereto, pledged by the Pledgors to Secured Party hereunder,
under no circumstances shall the Secured Party have or assume any obligation to
service, or liability with respect to the servicing of, mortgage loans under
such servicing agreements, whether arising by virtue of the pledge of such
rights and interests or the exercise or enforcement of any rights, remedies or
interests in such mortgage servicing rights or any servicing agreement related
thereto.

 

(v)                                 In addition to the foregoing rights, the
Secured Party shall have the rights, protections and immunities given to it as
Secured Party under the Loan Agreement, and such are incorporated by reference
herein, mutatis mutandis.

 

SECTION 9.2                                             Secured Party
May Perform; Secured Party Appointed Attorney-in-Fact.  If any Pledgor shall
fail to perform any covenants contained in this Agreement (including such
Pledgor’s covenants to (i) pay the premiums in respect of all required insurance
policies hereunder, (ii) pay Charges, (iii) make repairs, (iv) discharge Liens
or (v) pay or perform any obligations of such Pledgor under any Collateral) or
if any representation or warranty on the part of any Pledgor contained herein
shall be breached, the Secured Party may (but shall not be obligated to), upon
the occurrence and during the continuance of an Event of Default, do the same or
cause it to be done or remedy any such breach, and may expend funds for such
purpose; provided, however, that the Secured Party shall in no event be bound to
inquire into the validity of any Charges, lien, imposition or other obligation
which such Pledgor fails to pay or perform as and when required hereby and which
such Pledgor does not contest in accordance with the provisions of
Section 4.10.  Any and all amounts so expended by the Secured Party shall be
paid by the Pledgors in accordance with the provisions of Section 9.5 hereof and
Section 8.2 of the Loan Agreement.  Neither the provisions of this Section 9.2
nor any action taken by the Secured Party pursuant to the provisions of this
Section 9.2 shall prevent any such failure to observe any covenant contained in
this Agreement nor any breach of representation or warranty from constituting an
Event of Default.  Each

 

28

--------------------------------------------------------------------------------


 

Pledgor hereby appoints the Secured Party its attorney-in-fact, with full
authority in the place and stead of such Pledgor and in the name of such
Pledgor, or otherwise, from time to time upon the occurrence and during the
continuance of an Event of Default in the Secured Party’s discretion to take any
action and to execute any instrument consistent with the terms of the Loan
Agreement, this Agreement and the other Loan Documents which the Secured Party
may deem necessary, advisable or prudent to accomplish the purposes hereof.  The
foregoing grant of authority is a power of attorney coupled with an interest and
such appointment shall be irrevocable for the term hereof.  Each Pledgor hereby
ratifies all that such attorney shall lawfully do or cause to be done by virtue
hereof.

 

SECTION 9.3                                             Continuing Security
Interest; Assignment.  This Agreement shall create a continuing security
interest in the Collateral and shall (i) be binding upon the Pledgors, their
respective successors and assigns and (ii) inure, together with the rights and
remedies of the Secured Party hereunder and each of its successors, transferees
and assignees (including permitted assignees pursuant to Section 9.3 of the Loan
Agreement).  No other Persons (including any other creditor of any Pledgor)
shall have any interest herein or any right or benefit with respect hereto. 
Without limiting the generality of the foregoing clause (ii), the Secured Party
may assign or otherwise transfer any obligations held by it secured by this
Agreement to any other Person, and such other Person shall thereupon become
vested with all the benefits in respect thereof granted to the Secured Party,
herein or otherwise, subject however, to the provisions of the Loan Agreement.

 

SECTION 9.4                                             Termination; Release.

 

(a)                                 If any of the Collateral is (i) sold,
transferred or otherwise disposed of by any Pledgor in a transaction permitted
by the Loan Agreement and the other Loan Documents (other than any sale,
transfer or disposition to another Pledgor), or (ii) sold, transferred, pledged,
hypothecated or otherwise made subject to a Lien in favor of a Warehouse Lender
permitted pursuant to clause (i) of the definition of Permitted Liens, then, in
either case, the Lien created pursuant to this Agreement in such Collateral
shall be released, and the Secured Party, at the reasonable request and sole
expense of such Pledgor, shall execute and deliver to such Pledgor all releases
or other documents reasonably necessary or advisable for the release of such
Collateral from the Lien created hereby; provided that Holdings shall provide to
the Secured Party an officer’s certificate certifying that such sale, transfer
or other disposition was effected in compliance with the Loan Documents.

 

(b)                                 After the Termination Date, this Agreement
shall automatically terminate (provided, that all indemnities set forth herein
shall survive such termination) and the Secured Party, at the request and
expense of the respective Pledgor, (i) will promptly execute and deliver to such
Pledgor a proper instrument or instruments (including UCC termination statements
on form UCC-3) acknowledging the satisfaction and termination of this Agreement,
(ii) will duly assign, transfer and deliver to such Pledgor (without recourse
and without any representation or warranty) such of the Collateral as may be in
the possession of the Secured Party and as has not theretofore been sold or
otherwise applied or released pursuant to this Agreement and (iii) will take all
other actions reasonably requested by such Pledgor to evidence the satisfaction
and termination of this Agreement.

 

29

--------------------------------------------------------------------------------


 

(c)                                  At any time that a Pledgor desires that the
Secured Party take any action to acknowledge or give effect to any release of
Collateral pursuant to the foregoing Section 9.4(a) or (b), such Pledgor shall
deliver to the Secured Party a certificate signed by an officer of such Pledgor
stating that the release of the respective Collateral is permitted pursuant to
such Section 9.4(a) or (b).

 

SECTION 9.5                                             Costs and Expenses.  Any
reasonably required action taken by any Pledgor under or with respect to any
Loan Document, even if required under any Loan Document or at the reasonable
request of the Secured Party, shall be at the expense of such Pledgor, and
Secured Party shall not be required under any Loan Document to reimburse any
Pledgor therefor except as expressly provided therein.

 

SECTION 9.6                                             Modification in
Writing.  No amendment, modification, supplement, termination or waiver of or to
any provision hereof, nor consent to any departure by any Pledgor therefrom,
shall be effective unless the same shall be made in accordance with the terms of
the Loan Agreement and unless in writing and signed by the Secured Party.  Any
amendment, modification or supplement of or to any provision hereof, any waiver
of any provision hereof and any consent to any departure by any Pledgor from the
terms of any provision hereof shall be effective only in the specific instance
and for the specific purpose for which made or given.  Except where notice is
specifically required by this Agreement, no notice to or demand on any Pledgor
in any case shall entitle any Pledgor to any other or further notice or demand
in similar or other circumstances.

 

SECTION 9.7                                             Notices.  Unless
otherwise provided herein or in the Loan Agreement, any notice or other
communication herein required or permitted to be given shall be given in the
manner and become effective as set forth in the Loan Agreement, as to any
Pledgor, addressed to it at the address set forth in the Loan Agreement and as
to the Secured Party, addressed to it at the address set forth in the Loan
Agreement, or in each case at such other address as shall be designated by such
party in a written notice to the other party complying as to delivery with the
terms of this Section 9.7.

 

SECTION 9.8                                             Governing Law, Consent
to Jurisdiction and Service of Process; Waiver of Jury Trial.

 

(a)                                 THIS AGREEMENT SHALL BE CONSTRUED IN
ACCORDANCE WITH AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD
TO CONFLICTS OF LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF
ANOTHER JURISDICTION, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT PERFECTION
OF THE SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY
PARTICULAR COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE
STATE OF NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL GOVERN WITH
RESPECT TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE REMEDIES WITH
RESPECT TO, SUCH PARTICULAR COLLATERAL.

 

30

--------------------------------------------------------------------------------


 

(b)                                 EACH PLEDGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO THE EXCLUSIVE
JURISDICTION OF THE SUPREME COURT OF THE STATE OF NEW YORK SITTING IN NEW YORK
COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT OF
NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR PROCEEDING
ARISING OUT OF OR RELATING TO ANY LOAN DOCUMENT OR FOR RECOGNITION OR
ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY
AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT OF ANY SUCH ACTION OR
PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH NEW YORK STATE COURT OR, TO THE
EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, IN SUCH FEDERAL COURT.  EACH
OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY SUCH ACTION OR
PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER JURISDICTIONS BY
SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY APPLICABLE LEGAL
REQUIREMENTS.  NOTHING IN THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT OR OTHERWISE
SHALL AFFECT ANY RIGHT THAT THE NOTEHOLDER SECURED PARTY, ANY OTHER AGENT, ANY
SECURED PARTY OR ANY OTHER SECURED PARTY MAY OTHERWISE HAVE TO BRING ANY ACTION
OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT AGAINST ANY
PLEDGOR OR ITS PROPERTIES IN THE COURTS OF ANY JURISDICTION.

 

(c)                                  EACH PLEDGOR HEREBY IRREVOCABLY AND
UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS, ANY OBJECTION WHICH IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN
SECTION 9.8(b).  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, THE DEFENSE OF AN
INCONVENIENT FORUM TO THE MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH
COURT.

 

(d)                                 EACH PARTY TO THIS AGREEMENT IRREVOCABLY
CONSENTS TO SERVICE OF PROCESS IN ANY ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO ANY LOAN DOCUMENT, IN THE MANNER PROVIDED FOR NOTICES (OTHER THAN
FACSIMILE TRANSMISSION OR ELECTRONIC MEANS) IN SECTION 9.7.  NOTHING IN THIS
AGREEMENT OR ANY OTHER LOAN DOCUMENT WILL AFFECT THE RIGHT OF ANY PARTY TO THIS
AGREEMENT TO SERVE PROCESS IN ANY OTHER MANNER PERMITTED BY APPLICABLE LEGAL
REQUIREMENTS.

 

(e)                                  EACH PARTY HERETO HEREBY WAIVES, TO THE
FULLEST EXTENT PERMITTED BY APPLICABLE LEGAL REQUIREMENTS, ANY RIGHT IT MAY HAVE
TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING DIRECTLY OR INDIRECTLY ARISING OUT OF
OR RELATING TO THIS AGREEMENT, ANY OTHER LOAN DOCUMENT, THE

 

31

--------------------------------------------------------------------------------


 

TRANSACTIONS OR THE OTHER TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER
BASED ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (i) CERTIFIES
THAT NO REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT, IN THE EVENT OF
LITIGATION, SEEK TO ENFORCE THE FOREGOING WAIVER AND (ii) ACKNOWLEDGES THAT IT
AND THE OTHER PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY,
AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 9.8.

 

SECTION 9.9                                             Severability of
Provisions.  Any provision hereof which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction.

 

SECTION 9.10                                      Execution in Counterparts. 
This Agreement and any amendments, waivers, consents or supplements hereto may
be executed in any number of counterparts and by different parties hereto in
separate counterparts, each of which when so executed and delivered shall be
deemed to be an original, but all such counterparts together shall constitute
one and the same agreement.  Delivery of an executed counterpart of a signature
page of this Agreement by facsimile transmission or other electronic means shall
be effective as delivery of a manually executed counterpart of this Agreement.

 

SECTION 9.11                                      Business Days.  In the event
any time period or any date provided in this Agreement ends or falls on a day
other than a Business Day, then such time period shall be deemed to end and such
date shall be deemed to fall on the next succeeding Business Day, and
performance herein may be made on such Business Day, with the same force and
effect as if made on such other day.

 

SECTION 9.12                                      No Credit for Payment of Taxes
or Imposition.  No Pledgor shall be entitled to any credit against the
principal, premium, if any, or interest payable under the Loan Agreement, and
such Pledgor shall not be entitled to any credit against any other sums which
may become payable under the terms thereof or hereof, by reason of the payment
of any Tax on the Collateral or any part thereof.

 

SECTION 9.13                                      No Claims Against Secured
Party.  Nothing contained in this Agreement shall constitute any consent or
request by the Secured Party, express or implied, for the performance of any
labor or services or the furnishing of any materials or other property in
respect of the Collateral or any part thereof, nor as giving any Pledgor any
right, power or authority to contract for or permit the performance of any labor
or services or the furnishing of any materials or other property in such fashion
as would permit the making of any claim against the Secured Party in respect
thereof or any claim that any Lien based on the performance of such labor or
services or the furnishing of any such materials or other property is prior to
the Lien hereof.

 

SECTION 9.14                                      No Release.  Nothing set forth
in this Agreement shall relieve any Pledgor from the performance of any term,
covenant, condition or agreement on such Pledgor’s part to be performed or
observed under or in respect of any of the Collateral or from any liability to
any Person

 

32

--------------------------------------------------------------------------------


 

under or in respect of any of the Collateral or shall impose any obligation on
the Secured Party to perform or observe any such term, covenant, condition or
agreement on such Pledgor’s part to be so performed or observed or shall impose
any liability on the Secured Party for any act or omission on the part of such
Pledgor relating thereto or for any breach of any representation or warranty on
the part of such Pledgor contained in this Agreement, the Loan Agreement, the
other Loan Documents, or under or in respect of the Collateral or made in
connection herewith or therewith.  The obligations of each Pledgor contained in
this Section 9.14 shall survive the termination and release of the Liens
hereunder and the discharge of such Pledgor’s other obligations under this
Agreement, the Loan Agreement and the other Loan Documents.

 

SECTION 9.15                                      Postponement of Subrogation. 
Each Pledgor hereby agrees that it will not exercise any rights of subrogation,
reimbursement or otherwise, which it may acquire by reason of any payment made
hereunder until the occurrence of the Termination Date. Any amount paid to such
Pledgor on account of any payment made hereunder prior to the occurrence of the
Termination Date shall be held in trust for the benefit of the Secured Party and
shall immediately be paid to the Secured Party, to be distributed in accordance
with the terms of this Agreement.

 

[REMAINDER OF THIS PAGE INTENTIONALLY LEFT BLANK]

 

33

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the Pledgors and the Secured Party have caused this
Agreement to be duly executed and delivered by their duly authorized officers as
of the date first above written.

 

 

IMPAC MORTGAGE HOLDINGS, INC., as a Pledgor

 

 

 

 

 

By:

Todd R. Taylor

 

 

Name:

Todd R. Taylor

 

 

Title:

CFO

 

 

 

IMPAC MORTGAGE CORP., as a Pledgor

 

 

 

 

 

By:

Todd R. Taylor

 

 

Name:

Todd R. Taylor

 

 

Title:

CFO

 

 

 

IMPAC WAREHOUSE LENDING, INC., as a Pledgor

 

 

 

By:

Todd R. Taylor

 

 

Name:

Todd R. Taylor

 

 

Title:

CFO

 

 

 

 

 

INTEGRATED REAL ESTATE SERVICE CORP., as a Pledgor

 

 

 

 

 

By:

Todd R. Taylor

 

 

Name:

Todd R. Taylor

 

 

Title:

CFO

 

--------------------------------------------------------------------------------


 

 

MACQUARIE ALPINE INC. , as Secured Party

 

 

 

 

By:

/s/ Steven M. Ujvary

 

 

Name:

Steven M. Ujvary

 

 

Title:

Managing Director

 

 

 

 

 

/s/ Vincent Basulto

 

 

Vincent Basulto

 

 

Managing Director

 

--------------------------------------------------------------------------------


 

EXHIBIT 1

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT 2

 

[Reserved]

 

--------------------------------------------------------------------------------


 

EXHIBIT 3

 

[Form of]

 

JOINDER AGREEMENT

 

[Name of New Pledgor]
[Address of New Pledgor]

 

[Date]

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Ladies and Gentlemen:

 

Reference is made to that certain Security Agreement, dated as of        , 2015
(as amended, amended and restated, supplemented or otherwise modified from time
to time, the “Security Agreement;” capitalized terms used but not otherwise
defined herein shall have the meanings assigned to such terms in the Security
Agreement), by and among Impac Mortgage Holdings, Inc., a Maryland corporation
(“Holdings”), Impac Mortgage Corp., a California corporation (“IMC”) Impac
Warehouse Lending, Inc., a California corporation (“IWLI”), and Integrated Real
Estate Service Corp., a Maryland corporation (“IRES”, and together with
Holdings, IMC and IWLI, collectively and individually, “Pledgors” or “Pledgor”),
and Macquarie Alpine Inc., a Delaware corporation (the “Secured Party”).

 

This Joinder Agreement supplements the Security Agreement and is delivered by
the undersigned, [                ] (the “New Pledgor”), pursuant to Section 3.5
of the Security Agreement.  The New Pledgor hereby agrees to be bound as a
Pledgor by all of the terms, covenants and conditions set forth in the Security
Agreement to the same extent that it would have been bound if it had been a
signatory to the Security Agreement on the execution date of the Security
Agreement.  Without limiting the generality of the foregoing, the New Pledgor
hereby grants and pledges to the Secured Party, as collateral security for the
full, prompt and complete payment and performance when due (whether at stated
maturity, by acceleration or otherwise) of the Secured Obligations, a Lien on
and security interest in, all of its right, title and interest in, to and under
the Collateral and expressly assumes all obligations and liabilities of a
Pledgor under the Security Agreement.  The New Pledgor hereby makes each of the
representations and warranties and agrees to each of the covenants applicable to
the Pledgors contained in the Security Agreement and the other Loan Documents.

 

1

--------------------------------------------------------------------------------


 

Annexed hereto are (i) a supplement to the Perfection Certificate and
(ii) supplements to each of the Schedules to the Security Agreement with respect
to the New Pledgor.  Such supplements shall be deemed to be part of the Security
Agreement or the Loan Agreement, as applicable.

 

This Joinder Agreement and any amendments, waivers, consents or supplements
hereto may be executed in any number of counterparts and by different parties
hereto in separate counterparts, each of which when so executed and delivered
shall be deemed to be an original, but all such counterparts together shall
constitute one and the same agreement.

 

THIS JOINDER AGREEMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED AND ENFORCED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO
THE PRINCIPLES OF CHOICE OF LAW THAT WOULD APPLY THE LAWS OF ANOTHER
JURISDICTION.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the New Pledgor has caused this Joinder Agreement to be
executed and delivered by its duly authorized officer as of the date first above
written.

 

 

[NEW PLEDGOR]

 

 

 

By:

 

 

 

Name:

 

 

 

Title::

 

 

 

 

 

AGREED TO AND ACCEPTED:

 

 

 

MACQUARIE ALPINE INC.,

 

as Secured Party

 

 

 

By:

 

 

 

 

Name:

 

 

 

 

Title:

 

 

 

 

[Schedules to be attached]

 

3

--------------------------------------------------------------------------------


 

EXHIBIT 4

 

Reserved

 

--------------------------------------------------------------------------------


 

EXHIBIT 5

 

Reserved

 

--------------------------------------------------------------------------------


 

EXHIBIT 6

 

[Form of]

 

TRADEMARK SECURITY AGREEMENT

 

This Trademark Security Agreement (this “Trademark Security Agreement”), dated
as of [     ], 2015 ,by Impac Mortgage Holdings, Inc., a Maryland corporation
(the “Company”), and each other Pledgor listed on Schedule 1 hereto
(collectively, the “Pledgors”), in favor of Macquarie Alpine Inc., in its
capacity as Secured Party pursuant to the Security Agreement, dated as of the
date hereof (in such capacity, the “Secured Party”).

 

W I T N E S S E T H:

 

WHEREAS, the Pledgors are party to a Security Agreement, dated as of the date
hereof (as amended, amended and restated, supplemented or otherwise modified
from time to time, the “Security Agreement”) in favor of the Secured Party
pursuant to which the Pledgors are required to execute and deliver this
Trademark Security Agreement;

 

NOW, THEREFORE, in consideration of the premises and to induce the Secured Party
to enter into the Loan Agreement, the Pledgors hereby agree with the Secured
Party as follows:

 

SECTION 1.  Defined Terms.  Unless otherwise defined herein, terms defined in
the Security Agreement and used herein have the meaning given to them in the
Security Agreement.

 

SECTION 2.  Grant of Security Interest in Trademark Collateral.  Each Pledgor
hereby pledges and grants to the Secured Party a lien on and security interest
in and to all of the right, title and interest of such Pledgor in, to and under
all the following Collateral of such Pledgor (collectively, the “Trademark
Collateral”):

 

(a)           the Trademarks of such Pledgor listed on Schedule 2(1) hereto
(provided that no security interest shall be granted in United States
intent-to-use trademark or service mark applications to the extent that, and
solely during the period in which, the grant of a security interest therein
would impair the validity or enforceability of such intent-to-use trademark or
service mark applications under applicable federal law);

 

(b)           all Goodwill associated with such Trademarks; and

 

(c)           all Proceeds of any and all of the foregoing.

 

--------------------------------------------------------------------------------

(1)           List the Trademarks that are Registered as identified in the
Perfection Certificate related to the Pledgors.

 

1

--------------------------------------------------------------------------------


 

SECTION 3.  Security Agreement.  The lien and security interest granted pursuant
to this Trademark Security Agreement is granted in conjunction with the security
interest granted to the Secured Party pursuant to the Security Agreement, and
the Pledgors hereby acknowledge and affirm that the rights and remedies of the
Secured Party with respect to the lien on and security interest in the Trademark
Collateral made and granted hereby are more fully set forth in the Security
Agreement, the terms and provisions of which are incorporated by reference
herein as if fully set forth herein.  In the event that any provision of this
Trademark Security Agreement is deemed to be inconsistent with or in conflict
with the Security Agreement, the provisions of the Security Agreement shall
control unless the Secured Party shall otherwise determine.

 

SECTION 4.  Termination.  Upon the release of the security interests granted to
the Secured Party pursuant to Section 9.4 of the Security Agreement, upon
written request of the Company, the Secured Party shall execute, acknowledge,
and deliver to the Pledgor an instrument in writing in recordable form releasing
the collateral pledge, grant, assignment, lien and security interest in the
Trademarks under this Trademark Security Agreement.

 

SECTION 5.  Recordation.  Each Pledgor authorizes and requests that the
Commissioner of Trademarks and any other applicable government officer record
this Trademark Security Agreement.

 

SECTION 6.  Execution in Counterparts.  This Trademark Security Agreement may be
executed in any number of counterparts, each of which when so executed shall be
deemed to be an original and all of which taken together shall constitute one
and the same agreement.

 

SECTION 7.  Governing Law.  THIS AGREEMENT SHALL BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE LAW OF THE STATE OF NEW YORK, WITHOUT REGARD TO CONFLICTS OF
LAW PRINCIPLES THAT WOULD REQUIRE THE APPLICATION OF THE LAWS OF ANOTHER
JURISDICTION, EXCEPT TO THE EXTENT THAT THE UCC PROVIDES THAT PERFECTION OF THE
SECURITY INTEREST HEREUNDER, OR REMEDIES HEREUNDER, IN RESPECT OF ANY PARTICULAR
COLLATERAL ARE GOVERNED BY THE LAWS OF A JURISDICTION OTHER THAN THE STATE OF
NEW YORK, IN WHICH CASE THE LAWS OF SUCH JURISDICTION SHALL GOVERN WITH RESPECT
TO THE PERFECTION OF THE SECURITY INTEREST IN, OR THE REMEDIES WITH RESPECT TO,
SUCH PARTICULAR COLLATERAL.

 

[Signature Page Follows]

 

2

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, each Pledgor has caused this Trademark Security Agreement to
be executed and delivered by its duly authorized offer as of the date first set
forth above.

 

 

IMPAC MORTGAGE HOLDINGS, INC.

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

[                           ](2)

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

Accepted and Agreed:

 

 

 

MACQUARIE ALPINE INC.

 

as Secured Party

 

 

 

 

 

By:

 

 

 

Name:

 

 

 

Title:

 

 

 

--------------------------------------------------------------------------------

(2)                                 Insert applicable Pledgors.

 

3

--------------------------------------------------------------------------------


 

SCHEDULE 1
to
TRADEMARK SECURITY AGREEMENT

 

PLEDGORS

 

NAME

 

ADDRESS

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

SCHEDULE 2
to
TRADEMARK SECURITY AGREEMENT

 

TRADEMARK REGISTRATIONS AND TRADEMARK APPLICATIONS

 

Trademark Registrations:

 

PLEDGOR
OWNER

 

MARK

 

COUNTRY

 

REG.
NO.

 

APPLICATION
NO.

 

FILING
DATE

 

ISSUE
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Trademark Applications:

 

PLEDGOR
OWNER

 

MARK

 

COUNTRY

 

APPLICATION NO.

 

FILING
DATE

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

--------------------------------------------------------------------------------


 

EXHIBIT 7

 

[Form of]

 

PERFECTION CERTIFICATE

 

[See Attached.]

 

--------------------------------------------------------------------------------


 

EXHIBIT 8

 

[Form of]

 

PERFECTION CERTIFICATE SUPPLEMENT

 

[See Attached.]

 

--------------------------------------------------------------------------------


 

Schedule 3.1

 

FINANCING STATEMENTS AND OTHER FILINGS

 

1.                                      UCC-1 Financing Statement naming Impac
Mortgage Holdings, Inc. as debtor to be filed with the Maryland Department of
Assessments and Taxation.

 

2.                                      UCC-1 Financing Statement naming
Integrated Real Estate Service Corp. as debtor to be filed with the Maryland
Department of Assessments and Taxation.

 

3.                                      UCC-1 Financing Statement naming Impac
Mortgage Corp. as debtor to be filed with the California Secretary of State.

 

4.                                      UCC-1 Financing Statement naming Impac
Warehouse Lending, Inc. as debtor to be filed with the California Secretary of
State.

 

--------------------------------------------------------------------------------